CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 1 de 50

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS

SECTOR: URIBANTE
CONTRATISTA: ECOPETROL S.A.
FECHA EFECTIVA: MAYO16 DE 2005

Los contratantes, a saber: por una parte, la Agencia Nacional de Hidrocarburos, en
adelante ANH, unidad administrativa especial adscrita al Ministerio de Minas y
Energía, creada por el Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal
en Bogotá, D.C., representada por JOSE ARMANDO ZAMORA REYES, mayor de
edad, identificado con la cédula de ciudadanía No. 19.303.017 expedida en Bogotá,
domiciliado en Bogotá, D.C., quien manifiesta: 1. Que en su carácter de Director
General de la ANH obra en representación de esta Agencia, y 2. Que para la
celebración del presente Contrato ha sido autorizado por el Consejo Directivo de la
AHN, según consta en el Acta No. 31 del 14 de Marzo de 2005 y por la otra parte
ECOPETROL S.A., entidad descentralizada del orden nacional, organizada por el
decreto 1760 de 2003 como Sociedad Pública por Acciones, vinculada al Ministerio de
Minas y Energía, regida por sus Estatutos contenidos en la escritura Pública número
5310 de 19 de noviembre de 2003 otorgada en la Notaría Segunda (2a) del Círculo
Notarial de Bogotá, D.C., con domicilio principal en Bogotá, representada por ISAAC
YANOVICH FARBAIARZ, mayor de edad, ciudadano colombiano, identificado con
cédula de ciudadanía número 8.243.355 quien manifiesta: 1. Que en su calidad de
Presidente y Representante Legal obra en representación de la empresa
ECOPETROL S.A. 2. Que para celebrar el presente contrato está plenamente
autorizada según consta en el certificado de existencia y representación legal
expedido por la Cámara de Comercio de Bogotá, D.C. 3. Que manifiesta bajo la
gravedad del juramento que no está incurso en causal alguna de incompatibilidad o de
inhabilidad para celebrar el presente contrato y 4. Que ECOPETROL S.A. ha
acreditado que tiene y se obliga a mantener la capacidad financiera, la competencia
técnica y las habilidades profesionales necesarias para ejecutar las actividades de que
trata este contrato. La compañía antes mencionada se denominará para todos los
efectos EL CONTRATISTA.

La ANH y EL CONTRATISTA hacen constar que han celebrado el contrato contenido
en las siguientes Cláusulas:

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 2 de 50

CLAUSULA 1 - DEFINICIONES

Para efectos de este contrato, las expresiones enunciadas a continuación tendrán el
significado que aquí se les asigna:

Los Anexos A, B y C forman parte integral de este Contrato y, por lo tanto cada vez
que en dichos anexos se utilicen las expresiones a que se refiere esta cláusula, ellas
tendrán los mismos significados que aquí se les otorgan.

1.1. Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado Operaciones de Exploración, Evaluación o Explotación en virtud de este
contrato, conforme a la legislación colombiana.

1.2. Año: Es el período de doce (12) Meses consecutivos de acuerdo con el
calendario Gregoriano, contado desde una fecha específica.

1.3. Año Calendario: Es el período de doce meses, comprendido entre el primero (1?)
de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

1.4. Área Contratada: Es la superficie y su proyección en el subsuelo identificada en
la Cláusula 3 y alinderada en el Anexo A, en la cual EL CONTRATISTA está
autorizado, en virtud de este contrato, para efectuar las Operaciones de Exploración,
Evaluación y Explotación de Hidrocarburos que son objeto del mismo.

1.5. Área de Evaluación: Es la porción del Área Contratada en la cual EL
CONTRATISTA realizó un Descubrimiento y en la que ha decidido llevar a cabo un
Programa de Evaluación para establecer o no su comercialidad, de acuerdo con la
Cláusula 7. Esta área estará enmarcada por un polígono regular en superficie,
preferiblemente de cuatro lados, que comprenderá la envolvente de la proyección
vertical en superficie de la estructura o trampa geológica que contiene el
Descubrimiento.

1.6. Área de Explotación: Es la porción del Área Contratada en la cual se localiza uno
o más Campos Comerciales, como se establece en la Cláusula 9 (numeral 9.3) del
presente contrato. El área de cada Campo Comercial comprenderá la envolvente de la
proyección vertical en superficie del yacimiento o yacimientos que lo integran, y que
defina el Ministerio de Minas y Energía, de conformidad con el Decreto 3229 de
noviembre 11 de 2003, o con las normas que lo modifiquen o sustituyan.

1.7. Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que consta
de cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a
condiciones estándar (una temperatura de sesenta grados Fahrenheit (60* F) y a una
(1) atmósfera de presión absoluta).

1.8. Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de
este contrato, principalmente en aspectos relacionados con la utilización de métodos y

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 3 de 50

procesos adecuados para obtener el máximo beneficio económico en la recuperación
final de las reservas, la reducción de las pérdidas, la seguridad operacional y la
protección del medio ambiente, entre otros, en cuanto no contraríen la ley colombiana.

1.9. Campo Comercial: Es la porción del Área Contratada en cuyo subsuelo existen
uno o más yacimientos descubiertos, que EL CONTRATISTA ha decidido explotar
comercialmente.

1.10. Declaración de Comercialidad: Es la comunicación escrita de EL
CONTRATISTA a la ANH, mediante la cual declara que el Descubrimiento que ha
hecho en el Área Contratada es un Campo Comercial.

1.11. Descubrimiento: Se entiende que existe yacimiento descubierto de
Hidrocarburos cuando mediante perforación con taladro o con equipo asimilable y las
correspondientes pruebas de fluidos, se logra el hallazgo de la roca en la cual se
encuentran acumulados los Hidrocarburos y que se comporta como unidad
independiente en cuanto a mecanismos de producción, propiedades petro-físicas y
propiedades de fluidos.

1.12. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya
prueba oficial de producción, en el entendido de que esa prueba sea representativa del
yacimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor
a 7.000 pies cúbicos estándar de gas por cada barril de Hidrocarburos Líquidos y una
composición molar de heptanos (C,+) menor de 4.0%. Se entiende por RGA la
relación entre el volumen de Gas Natural en pies cúbicos por día y el volumen de
Hidrocarburos Líquidos en barriles por día producidos por un pozo y la composición
molar de heptano (C,+) como el porcentaje molar de heptanos y demás Hidrocarburos
de mayor peso molecular. La Relación Gas Aceite (RGA) de un Descubrimiento que
tiene varios yacimientos se determinará con base en el promedio ponderado de la
producción de cada yacimiento y la composición molar de heptano (C,+) como el
promedio aritmético simple.

1.13. Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y
termina a las veinticuatro horas (24:00).

1.14. Desarrollo u Operaciones de Desarrollo: Son las actividades y obras
realizadas por EL CONTRATISTA, que incluyen, sin ser éste un listado exhaustivo, la
perforación, completamiento y equipamiento de pozos de desarrollo; el diseño,
construcción, instalación y mantenimiento de equipos, tuberías, líneas de
transferencia, tanques de almacenamiento, métodos artificiales de producción,
sistemas de recuperación primaria y mejorada, sistemas de trasiego, tratamiento,
almacenamiento, entre otros, dentro de un Área de Explotación en el Área Contratada
y fuera de ella en cuanto resulte necesario.

1.15. Exploración u Operaciones de Exploración: Son todos aquellos estudios,
trabajos y obras que EL CONTRATISTA ejecuta para determinar la existencia y
ubicación de Hidrocarburos en el subsuelo, que incluyen pero no están limitados a
métodos geofísicos, geoquímicos, geológicos, cartográficos, y en general, las

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 4 de 50

actividades de prospección superficial, la perforación de Pozos Exploratorios y otras
Operaciones directamente relacionadas con la búsqueda de Hidrocarburos en el
subsuelo.

1.16. Evaluación u Operaciones de Evaluación: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Evaluación conforme a la
Cláusula 7 de este contrato, con el propósito de evaluar un Descubrimiento, delimitar
la geometría del yacimiento o yacimientos dentro del Área de Evaluación y determinar,
entre otros, la viabilidad de extraer tales Hidrocarburos en cantidad y calidad
económicamente explotables y el impacto que sobre el medio ambiente y el entorno
social pueda causar su explotación comercial. Tales operaciones incluyen la
perforación de Pozos de Exploración, la adquisición de programas sísmicos de detalle,
la ejecución de pruebas de producción, y, en general, otras operaciones orientadas a
determinar si el Descubrimiento es un Campo Comercial y para delimitarlo.

1.17. Explotación: Comprende el Desarrollo y la Producción.

1.18. Fecha Efectiva: Es el día en que se suscribe el presente contrato y a partir del
cual se comenzarán a contar todos los plazos del mismo.

1.19. Gas Natural: Es la mezcla de Hidrocarburos en estado gaseoso a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60? F) y a una (1) atmósfera
de presión absoluta) compuesta por los miembros más volátiles de la serie parafínica
de Hidrocarburos.

1.20. Hidrocarburos: Son todos los compuestos orgánicos constituidos
principalmente por la mezcla natural de carbono e hidrógeno, así como también de
aquellas sustancias que los acompañan o se derivan de ellos.

1.21. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área
Contratada que en condiciones estándar de temperatura y presión (60 grados
Fahrenheit y a una (1) atmósfera de presión absoluta) están en estado líquido en la
cabeza del pozo o en el separador, así como los destilados y condensados que se
extraen del gas.

1.22. Hidrocarburos Líquidos Pesados: Son todos los Hidrocarburos Líquidos con
una gravedad AP! igual o inferior a quince grados (15* API).

1.23. Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
moratorio legalmente permitida certificada por la autoridad competente; cuando se
trate de dólares de los Estados Unidos de América, será la tasa principal LIBOR
(London Interbank Borrowing Offered Rate) a tres (3) meses para los depósitos en
dólares, incrementada en cuatro puntos porcentuales (LIBOR más 4%).

1.24. Mes: Período contado a partir de cualquier Día de un mes calendario y que
termina el Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día
primero, el último Día del mes en curso.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 5 de 50

1.25. Partes: A la suscripción del Contrato, la ANH y EL CONTRATISTA.
Posteriormente y, en cualquier tiempo, la ANH de una parte y EL CONTRATISTA y/o
sus cesionarios debidamente aceptados por la ANH, de la otra.

Cuando la Parte CONTRATISTA esté conformada por un número plural de empresas,
entre ellas designarán a una sola que actúe como su representante ante la ANH.

1.26. Período de Exploración: Es el lapso de seis (6) Años contado a partir de la
Fecha Efectiva, así como cualquier prórroga otorgada, durante el cual EL
CONTRATISTA deberá llevar a cabo el Programa Exploratorio Mínimo.

1.27. Período de Explotación: Es, respecto de cada Área de Explotación, el lapso
de hasta veinticuatro (24) Años y sus extensiones, si las hay, contado desde la fecha
de la Declaración de Comercialidad del Campo Comercial correspondiente, durante el
cual EL CONTRATISTA deberá realizar las Operaciones de Desarrollo y de
Producción.

1.28. Plan de Explotación: Es el documento guía preparado por EL CONTRATISTA
de acuerdo con las Cláusulas 9 y 10 de este contrato, para adelantar la Explotación
técnica, eficiente y económica de cada Área de Explotación y contendrá, entre otros
aspectos, el cálculo de reservas de Hidrocarburos, la descripción de facilidades de
Producción y transporte de Hidrocarburos, los pronósticos de Producción de
Hidrocarburos para el corto y mediano plazo, un programa de Abandono y los
Programas de Trabajos de Explotación para lo que resta del Año Calendario en curso
o del Año Calendario siguiente.

1.29. Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en el
Área Contratada en busca de yacimientos de Hidrocarburos, en un área no probada
como productora de Hidrocarburos, o para encontrar yacimientos adicionales a un
Descubrimiento o para extender los límites de los yacimientos conocidos de un
Descubrimiento.

1.30. Producción u Operaciones de Producción: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Explotación en relación
con los procesos de extracción, recolección, tratamiento, almacenamiento y trasiego
de los Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás operaciones
relativas a la obtención de Hidrocarburos.

1.31. Programa Exploratorio Mínimo: Es el programa de Operaciones de
Exploración pactado en la Cláusula 5 (numeral 5.1) de este contrato, que EL
CONTRATISTA se obliga a ejecutar, como mínimo, durante cada fase del Periodo de
Exploración en la que entre.

1.32. Programa Exploratorio Posterior: Es el programa de Operaciones de
Exploración que EL CONTRATISTA se obliga a ejecutar con posterioridad a la
finalización del Período de Exploración, conforme a lo estipulado en la Cláusula 6
(numeral 6.1).

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 6 de 50

1.33. Programa de Evaluación: Es el plan de Operaciones de Evaluación presentado
por EL CONTRATISTA a la ANH, según la Cláusula 7 de este contrato, con el
propósito de evaluar un Descubrimiento y determinar si se trata de un Campo
Comercial. La ejecución del Programa de Evaluación y presentación de informe de
resultados a la ANH son requisitos para declarar si un Descubrimiento es un Campo
Comercial.

1.34. Programa de Trabajo: Es la descripción de las actividades y de las Operaciones
de Exploración, Evaluación y/o Explotación del Área contratada en los términos de
este contrato. El Programa de Trabajo incluirá el cronograma conforme al cual EL
CONTRATISTA comenzará y completará las actividades y el presupuesto
correspondiente.

1.35. Punto de Entrega: Es el sitio acordado por las Partes donde se mide la
producción de Hidrocarburos de cada campo en las especificaciones mínimas de
entrada a cualquier sistema de transporte, que use EL CONTRATISTA con el objeto
de determinar el volumen de Hidrocarburos correspondientes a las regalías y el
volumen de Hidrocarburos de EL CONTRATISTA.

CLAUSULA 2 — OBJETO

2.1. Objeto: Por virtud del presente contrato se otorga exclusivamente a EL
CONTRATISTA el derecho de explorar el Área Contratada y de explotar los
Hidrocarburos de propiedad del Estado que se descubran dentro de dicha área. EL
CONTRATISTA tendrá derecho a la parte de la producción de los Hidrocarburos
provenientes del Área Contratada que le correspondan, de acuerdo con la Cláusula 14
de este contrato.

2.2. Alcance: EL CONTRATISTA, en ejercicio de ese derecho, adelantará las
actividades y operaciones materia de este contrato, a su exclusivo costo y riesgo,
proporcionando todos los recursos necesarios para proyectar, preparar y llevar a cabo
las actividades y Operaciones de Exploración, Evaluación, Desarrollo y Producción,
dentro del Área Contratada.

2.3. Exclusión de derechos sobre otros recursos naturales: Los derechos
otorgados en este contrato se refieren en forma exclusiva a los Hidrocarburos de
propiedad del Estado que se descubran dentro del Área Contratada, y, por
consiguiente, no se extenderán a algún otro recurso natural que pueda existir en dicha
área.

CLAUSULA 3 — ÁREA CONTRATADA

3.1. Extensión: El Área Contratada comprende una extensión total de cincuenta y
cuatro mil cuarenta y cuatro (54.044) hectáreas con dos mil seiscientos cincuenta y
ocho (2.658) metros cuadrados. Esta área es la descrita en el Anexo “A”, que forma
parte de este contrato y se encuentra localizada dentro de las jurisdicciones
municipales de Cucutá, El Zulia y Sardinata en el Departamento de Norte de

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 7 de 50

Santander. El Área Contratada se reducirá gradualmente de acuerdo con lo señalado
en esta cláusula.

3.2. Restricciones: En el caso de que una porción del Área Contratada se extienda a
áreas comprendidas dentro del Sistema de Parques Nacionales Naturales u otras
zonas reservadas, excluidas o restringidas, delimitadas geográficamente por la
autoridad correspondiente, o cuando sobre el área contratada se extiendan zonas con
las mismas características anteriormente señaladas, EL CONTRATISTA se obliga a
acatar las condiciones que respecto de tales áreas impongan las autoridades
competentes. La ANH no asumirá responsabilidad alguna a este respecto.

Toda vez que la ANH conozca de una pretensión de propiedad privada de los
Hidrocarburos del subsuelo dentro del Área Contratada, le dará el trámite que
corresponda de conformidad con las disposiciones legales.

3.3. Devolución de Áreas en Exploración, de Evaluación, y de Explotación: EL
CONTRATISTA devolverá las áreas en Exploración, de Evaluación y Explotación en
todos los casos previstos en este contrato como causales de devolución, bien por
renuncia, por vencimiento de los plazos, por los casos previstos en la cláusula 8
(numeral 8.2), o por no llevar a cabo las actividades de los correspondientes
Programas de Trabajo o, en general, por cualquier otra causa contractual que imponga
a EL CONTRATISTA la obligación de devolver el área respectiva.

3.4. Devoluciones Voluntarias: En cualquier momento EL CONTRATISTA podrá
hacer devoluciones parciales del Área Contratada, siempre y cuando no se afecte el
cumplimiento de las obligaciones contraídas en virtud de este contrato. Si tales
devoluciones voluntarias se efectúan durante la vigencia del Periodo de Exploración,
se contabilizarán para efectos de la devolución obligatoria de áreas.

3.5. Restauración de las áreas devueltas: EL CONTRATISTA realizará todas las
actividades de Abandono necesarias y restaurará las áreas devueltas conforme a lo
dispuesto en la legislación colombiana y en este contrato.

3.6. Delineación de las áreas devueltas: Las áreas devueltas por EL
CONTRATISTA comprenderán el menor número posible de bloques rectangulares
contiguos limitados por líneas en dirección norte-sur y este-oeste, siguiendo una rejilla
similar a la formada por las planchas cartográficas del Instituto Geográfico “Agustín
Codazzi”.

3.7. Formalización de devoluciones de áreas: Toda devolución de áreas realizada
en desarrollo de este contrato se formalizará mediante acta firmada por las Partes.

CLÁUSULA 4 — DURACIÓN Y PERIODOS

4.1. Duración: La duración de este contrato se determinará de acuerdo con las
siguientes cláusulas.

4.2. Periodo de Exploración: El Periodo de Exploración tendrá una duración de seis
(6) Años a partir de la Fecha Efectiva y se divide en las fases que se describen a

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 8 de 50

continuación. La primera fase del Periodo de Exploración comienza en la Fecha
Efectiva y las siguientes fases el Día calendario inmediatamente siguiente a la
terminación de la fase que la precede:

Fase 1 con una duración de doce (12) Meses
Fase 2 con una duración de dieciocho (18) Meses
Fase 3 con una duración de dieciocho (18) Meses.
Fase 4 con una duración de doce (12) Meses.
Fase 5 con una duración de doce (12) Meses.

4.2.1. Derecho de renuncia en el Periodo de Exploración: Durante el transcurso de
cualquiera de las fases del Periodo de Exploración, EL CONTRATISTA tendrá
derecho a renunciar al presente contrato, siempre y cuando haya cumplido
satisfactoriamente el Programa Exploratorio Mínimo de la fase en curso y las demás
obligaciones a su cargo. Para tal efecto, EL CONTRATISTA dará aviso escrito a la ANH,
previamente a la terminación de la fase en progreso.

4.2.2. Prórroga de una fase del Periodo de Exploración: A solicitud de EL
CONTRATISTA la ANH prorrogará la fase en progreso del Periodo de Exploración, hasta
la terminación de la perforación de los Pozos Exploratorios y/o la adquisición del
programa sísmico y dos (2) Meses más, siempre que se cumplan las siguientes
condiciones:

a) Que las Operaciones de Exploración antes mencionadas formen parte del Programa
Exploratorio Mínimo y se hubieren iniciado por lo menos un (1) Mes antes de la fecha
de terminación de la respectiva fase del Periodo de Exploración,

b) Que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales Operaciones
de Exploración, y

Cc) Que no obstante la diligencia aplicada para la ejecución de tales Operaciones de
Exploración, EL CONTRATISTA estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso.

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos en
los que fundamenta su solicitud y la garantía correspondiente, conforme a los requisitos
estipulados en la Cláusula 22 de este contrato.

4.2.3. Terminación del Contrato por vencimiento del Período de Exploración: Al
vencimiento del Periodo de Exploración terminará el contrato si no existe un Área de
Evaluación, un Área de Explotación o un Descubrimiento realizado por EL
CONTRATISTA en la última fase del Período de Exploración en el Área Contratada.
En este caso EL CONTRATISTA devolverá a la ANH la totalidad del Área Contratada,
sin perjuicio del cumplimiento de las demás obligaciones y queda obligado a demostrar
que en ella ha cumplido las obligaciones de Abandono, acreditando que los pozos
perforados han sido debidamente taponados y abandonados, que las instalaciones de

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 9 de 50

superficie han sido totalmente desmanteladas y que ha realizado las labores de
limpieza y restauración ambiental de conformidad con la normatividad aplicable.

4.3. Período de Explotación:

El Periodo de Explotación se predica separadamente respecto de cada Área de
Explotación y, por lo tanto, todas las menciones a la duración, extensión o terminación
del Periodo de Explotación se refieren a cada Área de Explotación en particular.

4.3.1. Duración: El Período de Explotación tendrá una duración de veinticuatro (24)
Años contados a partir de la fecha en la que la ANH reciba de EL CONTRATISTA la
Declaración de Comercialidad de que trata la Cláusula 8 de este contrato.

4.3.2. Prórroga del Período de Explotación: La ANH prorrogará el Periodo de
Explotación hasta el límite económico del Campo Comercial, a elección de EL
CONTRATISTA, siempre y cuando se cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud de prórroga por escrito a la ANH con
una antelación no mayor de cuatro (4) Años pero no inferior a un (1) Año con
respecto a la fecha de vencimiento del Periodo de Explotación de la respectiva
Área de Explotación.

b) Que el Área de Explotación esté produciendo Hidrocarburos regularmente en la
fecha de la solicitud.

c) Que EL CONTRATISTA demuestre que durante los cuatro (4) Años Calendario
anteriores a la fecha de la solicitud ha llevado a cabo un programa de perforación
que incluya al menos un pozo por cada Año Calendario y/o que ha tenido activo un
proyecto de mantenimiento de presión o de recuperación secundaria, terciaria o
mejorada.

Parágrafo.: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la
condición exigida en el literal c) anterior, la ANH, previo el análisis de las justificaciones
presentadas por EL CONTRATISTA, podrá otorgar la prórroga. Queda entendido que la
denegación de la misma por parte de la ANH no dará lugar a desacuerdo y no se
someterá al procedimiento establecido en la Cláusula 27 de este contrato. En todos los
casos, la prórroga del Periodo de Explotación se formalizará mediante la firma de un
otrosí al contrato.

4.3.3. Terminación voluntaria del Periodo de Explotación: En cualquier momento
durante el Periodo de Explotación EL CONTRATISTA podrá dar por terminado este
contrato con respecto a cualquier Área de Explotación, para lo cual informará por
escrito a la ANH con una anticipación no inferior a tres (3) Meses, sin perjuicio del
cumplimiento de las demás obligaciones.

4.3.4. Efectos de la terminación del Período de Explotación: Cuando por cualquier
causa terminen los derechos y obligaciones operativas respecto de algún Área de
Explotación, EL CONTRATISTA dejará en buen estado los pozos que en tal época
sean productivos y las construcciones y otras propiedades inmuebles, todo lo cual
pasará gratuitamente a la ANH con las servidumbres y bienes adquiridos para

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 10 de 50

beneficio de la explotación hasta el Punto de Entrega, aunque tales bienes se
encuentren fuera del Área de Explotación. Respecto de los bienes muebles destinados
exclusivamente al servicio de esa Área de Explotación, si la terminación tiene lugar
antes de cumplirse los primeros dieciocho (18) Años del Período de Explotación, EL
CONTRATISTA tendrá la obligación de ofrecérselos en venta por su valor en libros a
la ANH. Si en el término de tres (3) Meses, contados a partir de la fecha del
ofrecimiento, la ANH no hubiere respondido afirmativamente, EL CONTRATISTA
podrá disponer de ellos libremente. Si la terminación tiene lugar transcurridos los
primeros dieciocho (18) Años del Período de Explotación, tales bienes pasarán
gratuitamente a la ANH. La ANH establecerá de los pozos que se encuentren en
producción en tal época cuáles deberán ser abandonados y aquellos que continuarán
en producción. Cualquier desacuerdo respecto de la naturaleza y la destinación de los
bienes será sometido al procedimiento señalado en la Cláusula 27. Así mismo, EL
CONTRATISTA queda obligado a ceder a la ANH o a quien ella indique la Licencia
Ambiental y los recursos económicos necesarios para atender las obligaciones de
Abandono. La aplicación de esta cláusula no implicará una sustitución patronal entre
EL CONTRATISTA y la ANH.

CLAUSULA 5 — PROGRAMA EXPLORATORIO MÍNIMO

5.1. Programa Exploratorio Mínimo de cada fase: Durante el Periodo de
Exploración, EL CONTRATISTA llevará a cabo el Programa Exploratorio Mínimo de
cada fase que se describe en el Anexo B, que forma parte de este contrato. Para el
cumplimiento de las obligaciones del Programa Exploratorio Mínimo, los Pozos
Exploratorios propuestos por EL CONTRATISTA deberán ser Pozos Exploratorios
para un nuevo campo (del tipo A-3) o Pozos Exploratorios que formen parte de un
Programa de Evaluación, conforme lo dispuesto en la cláusula 7 (numeral 7.3b) de
este contrato. En los demás casos el Pozo Exploratorio propuesto por EL
CONTRATISTA deberá ser previamente aceptado por la ANH.

5.2. Programas de Trabajos de Exploración: EL CONTRATISTA se obliga a
presentar a la ANH, el Programa de Trabajos de Exploración para la fase que inicia,
en donde se describa la forma como dará cumplimiento a sus obligaciones, con una
antelación no inferior a ocho (8) Días calendario respecto al inicio de cada fase del
Periodo de Exploración. Para la primera fase, EL CONTRATISTA deberá entregar el
Programa de Trabajo de Exploración en un término de treinta (30) Días calendarios
contados a partir de la Fecha Efectiva.

5.3. Modificaciones al Programa Exploratorio Mínimo.

5.3.1. Durante la fase en curso: En el transcurso de la primera mitad del plazo de
cualquier fase del Periodo de Exploración, distinta de la primera fase, EL
CONTRATISTA podrá sustituir la adquisición y procesamiento de un programa
sísmico contenido en el Programa Exploratorio Mínimo inicialmente presentado para la
fase en progreso, por la perforación de uno o más Pozos Exploratorios o por la
adquisición y procesamiento de un programa sísmico de tecnología más moderna,

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 11 de 50

siempre que el esfuerzo financiero del nuevo Programa Exploratorio Mínimo sea
equivalente o superior al inicialmente presentado para la respectiva fase. En este caso
EL CONTRATISTA informará previamente y por escrito a la ANH de la substitución de
Operaciones de Exploración que pretende llevar a cabo.

5.3.2. Para la fase siguiente: Si luego de la perforación de un Pozo Exploratorio que
resulte seco EL CONTRATISTA juzga que las perspectivas del Área Contratada no
justifican la perforación de un (1) Pozo Exploratorio contenido en el Programa
Exploratorio Mínimo de la siguiente fase del Periodo de Exploración, EL
CONTRATISTA podrá sustituir dicha perforación por la adquisición y procesamiento
de un programa sísmico, siempre que el esfuerzo financiero sea equivalente o superior
al Programa Exploratorio Mínimo para la respectiva fase y que EL CONTRATISTA
informe previamente y por escrito a la ANH de la sustitución que pretende llevar a
cabo.

5.4. Exploración Adicional: EL CONTRATISTA podrá llevar a cabo Operaciones de
Exploración adicionales a las contenidas en el Programa Exploratorio Mínimo o en el
Programa Exploratorio Posterior, sin que por razón de tales Operaciones de
Exploración se modifique el plazo pactado para la ejecución del Programa Exploratorio
Mínimo o del Programa Exploratorio Posterior de la fase en curso o de las fases
siguientes. Para ejercer este derecho, EL CONTRATISTA informará previamente a la
ANH respecto de las Operaciones de Exploración adicionales que pretende realizar. Si
dichas Operaciones de Exploración son las definidas en el Programa Exploratorio
Mínimo de la siguiente Fase, la ANH acreditará dichas Operaciones de Exploración al
cumplimiento de los compromisos exploratorios pactados para la fase siguiente. De lo
contrario, si EL CONTRATISTA desea que tales Operaciones de Exploración
adicionales se acrediten al cumplimiento de los compromisos exploratorios pactados
para la fase siguiente, si la hay, deberá solicitarlo por escrito a la ANH, quien a su sola
discreción determinará si acepta o no dicha acreditación. En caso de que la solicitud
sea aceptada por parte de la ANH, ésta determinará la forma como se acreditarán en
todo o en parte las Operaciones de Exploración adicionales ejecutadas en la fase
siguiente del Periodo de Exploración.

5.5. Problemas durante la perforación de Pozos Exploratorios: Durante la
perforación de un Pozo Exploratorio correspondiente al Programa Exploratorio Mínimo
o al Programa Exploratorio Posterior y antes de alcanzar la profundidad objetivo, si se
llegasen a presentar problemas no controlables de tipo geológico tales como
cavidades, presiones anormales, formaciones impenetrables, pérdidas severas de
circulación u otras condiciones de tipo técnico que impidan continuar perforando el
Pozo Exploratorio, a pesar del empeño de EL CONTRATISTA de continuar los
trabajos de perforación de acuerdo con las Buenas Prácticas de la Industria del
Petróleo, EL CONTRATISTA podrá solicitar a la ANH dar por cumplida la obligación
de perforación, mediante la presentación de un informe técnico donde se describa en
detalle la situación presentada y los esfuerzos realizados para superar el problema.
Dicho informe deberá presentarse a la ANH en un plazo no mayor de quince (15) Días

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 12 de 50

calendario contados desde que se presentó el problema no controlable antes
mencionado. Si la ANH acepta que EL CONTRATISTA dé por terminadas las
Operaciones de perforación del pozo en cuestión, aquél deberá abandonarlo o
completarlo hasta la profundidad alcanzada, y la obligación del Programa Exploratorio
Mínimo o el Posterior correspondiente a dicho pozo se entenderá cumplida.

CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR

6.1. Programa Exploratorio Posterior: Al finalizar el Periodo de Exploración y
siempre que exista por lo menos un Área de Evaluación o un Área de Explotación o un
Descubrimiento realizado por EL CONTRATISTA en la ultima fase del Período de
Exploración en el Área Contratada, EL CONTRATISTA podrá retener el cincuenta por
ciento (50%) del Área Contratada (excluidas las Áreas de Evaluación y de Explotación)
para adelantar en el área retenida pero por fuera de las Áreas de Evaluación y de
Explotación, un Programa de Exploración Posterior. En este caso, se aplicará el siguiente
procedimiento:

a) Antes de la fecha de terminación de la última fase del Período de Exploración,
EL CONTRATISTA avisará por escrito a la ANH de su intención de adelantar un
Programa de Exploración Posterior.

b) El aviso debe describir las Operaciones de Exploración que constituyen el
Programa de Exploración Posterior que EL CONTRATISTA se obliga a realizar;
dividiéndose el Programa en dos (2) fases de dos (2) Años cada una, contada la
primera desde la terminación de la última fase del Programa Exploratorio Mínimo.
Cada una de las fases del Programa Exploratorio Posterior debe contener como
mínimo las mismas Operaciones Exploratorias pactadas para la última fase del
Período Exploratorio Mínimo.

c) Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, EL CONTRATISTA podrá optar por no continuar a la
segunda fase, lo que impone la devolución de la totalidad de las áreas retenidas
para este efecto ó por continuar con la segunda fase, lo que obliga a devolver sólo
el cincuenta por ciento (50%) de ellas, excluidas las Áreas de Evaluación y de
Explotación existentes. EL CONTRATISTA informará por escrito a la ANH de su
decisión dentro del mes siguiente a la terminación de la primera fase.

Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de las
Áreas de Evaluación y de las Áreas de Explotación existentes.

6.2. Finalizado el Programa de Exploración Posterior, el Área Contratada quedará
reducida a las Áreas de Evaluación y/o Áreas de Explotación existentes en ese
momento.

CLAUSULA 7 — DESCUBRIMIENTO Y EVALUACIÓN

7.1. Aviso de Descubrimiento: En cualquier momento dentro de los cuatro (4) Meses
siguientes a la finalización de la perforación de cualquier Pozo Exploratorio cuyos
resultados indiquen que se ha producido un Descubrimiento, EL CONTRATISTA

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 13 de 50

deberá informarlo por escrito a la ANH, acompañando su aviso de un informe técnico
que contenga los resultados de las pruebas realizadas, la descripción de los aspectos
geológicos y los análisis efectuados a los fluidos y rocas, en la forma que indique el
Ministerio de Minas y Energía o la autoridad que haga sus veces.

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural No Asociado o
de Hidrocarburos Líquidos Pesados, EL CONTRATISTA deberá igualmente entregar
los cálculos y demás información de soporte que hubiere presentado al Ministerio de
Minas y Energía o la autoridad que haga sus veces para efectos de su clasificación.

7.2. Presentación del Programa de Evaluación: Si EL CONTRATISTA considera
que el Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa
de Evaluación, respecto de dicho Descubrimiento, de acuerdo con lo establecido en
esta cláusula. Si el Descubrimiento tiene lugar en el Periodo de Exploración, EL
CONTRATISTA presentará el Programa de Evaluación, dentro de los seis (6) Meses
siguientes a la finalización de la perforación del Pozo Exploratorio descubridor y en
todo caso antes de finalizar el Periodo de Exploración. Si el Descubrimiento es
resultado de la ejecución del Programa Exploratorio Posterior, EL CONTRATISTA
presentará el Programa de Evaluación dentro de los seis (6) Meses siguientes a la
finalización de la perforación del Pozo Exploratorio descubridor y en todo caso antes
de la siguiente devolución de áreas de que trata la Cláusula 6.

7.3. Contenido del Programa de Evaluación: El Programa de Evaluación debe
contener, como mínimo:

a) El mapa con coordenadas del Área de Evaluación.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede
ser declarado como Campo Comercial. Si en los Programas de Evaluación
realizados durante el Periodo de Exploración, EL CONTRATISTA incluye la
perforación de Pozos Exploratorios, éste podrá acreditar tanto el cumplimiento del
Programa Exploratorio Mínimo como del Programa de Evaluación correspondiente,
hasta con la perforación de dos (2) Pozos Exploratorios, siempre que la misma
concluya antes de la fecha de terminación del plazo del Programa de Evaluación
en el cual fueron incluidos o de la fase del Periodo de Exploración a la cual
correspondan dichos pozos, la que sea más próxima.

c) El presupuesto total del Programa de Evaluación, discriminado por Años.

d) El plazo total del Programa de Evaluación que no podrá exceder de dos (2) Años
cuando incluya la perforación de Pozos de Exploración o de un (1) Año en los
demás casos, plazo que se contará a partir de la fecha de la presentación a la
ANH y debe contemplar los tiempos estimados necesarios para la obtención de
permisos que corresponde otorgar a otras autoridades.

e) El cronograma para la realización de las Operaciones de Evaluación dentro del
plazo mencionado en el literal anterior.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 14 de 50

f) La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
CONTRATISTA espera recuperar como resultado de las Operaciones de
Evaluación.

9) Una propuesta de Punto de Entrega para consideración de la ANH.

7.4. Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA decide
perforar Pozos de Exploración no previstos en el Programa de Evaluación inicialmente
presentado, la ANH prorrogará la duración del Programa de Evaluación por un plazo
adicional que no excederá de un (1) Año, siempre que se cumplan las siguientes
condiciones:

a) Que EL CONTRATISTA formule la solicitud por escrito a la ANH por lo menos con
dos (2) Meses de anticipación a la fecha de terminación del plazo inicial.

b) Que EL CONTRATISTA esté adelantando diligentemente las Operaciones de
Evaluación previstas en el Programa de Evaluación;

Cc) Que la prórroga requerida se justifique por el tiempo necesario para la perforación y
las pruebas del Pozo o los Pozos de Exploración adicionales; y

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos en
los que fundamenta su solicitud.

7.5. Modificaciones al Programa de Evaluación: En cualquier momento durante los
seis (6) Meses siguientes a la fecha de presentación del Programa de Evaluación a la
ANH, EL CONTRATISTA podrá modificarlo, para lo cual informará oportunamente a la
ANH y adecuará el plazo total del mismo, de acuerdo con el numeral 7.3d de esta
cláusula, sin que por ello se modifique la fecha de inicio señalada.

7.6. Resultados del Programa de Evaluación: EL CONTRATISTA presentará a la
ANH un informe completo de los resultados del Programa de Evaluación, dentro de los
tres (3) Meses siguientes a la fecha de su terminación. Tal informe incluirá, como
mínimo: la descripción geológica del Descubrimiento y su configuración estructural; las
propiedades físicas de las rocas y fluidos presentes en los yacimientos asociados al
Descubrimiento; la presión, volumen y análisis de temperatura de los fluidos de los
yacimientos; la capacidad de producción (por pozo y por todo el Descubrimiento); y un
estimado de las reservas recuperables de Hidrocarburos.

Parágrafo: En caso de que el descubrimiento sea de Gas Natural No Asociado o de
Hidrocarburo Líquido Pesado, y en cualquier momento durante la segunda mitad del
plazo del Programa de Evaluación, EL CONTRATISTA podrá solicitar a la ANH la
prórroga del Programa de Evaluación hasta por dos (2) Años adicionales con el
propósito de llevar a cabo estudios de factibilidad para la construcción de
infraestructura, sobre métodos de producción y/o para el desarrollo de mercados. En
estos casos, la solicitud incluirá en el Programa de Evaluación la información
relacionada con los estudios de factibilidad que EL CONTRATISTA considera
necesario realizar. Al término de la prórroga otorgada, EL CONTRATISTA entregará a
la ANH las conclusiones y recomendaciones de los estudios de factibilidad.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 15 de 50

7.7. Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios
descubridores perforados por EL CONTRATISTA por fuera de áreas designadas como
de Evaluación o de Explotación. Por lo tanto, cuando los nuevos volúmenes de
Hidrocarburos encontrados hagan parte de una misma Área de Evaluación o de
Explotación, no habrá lugar a un Periodo de Evaluación.

CLAUSULA 8 — DECLARACIÓN DE COMERCIALIDAD

8.1. Aviso: Dentro de los tres (3) Meses siguientes al vencimiento del término
estipulado para la ejecución del Programa de Evaluación o al vencimiento del plazo
acordado según el parágrafo del numeral 7.6 de la Cláusula 7, si le es aplicable, EL
CONTRATISTA entregará a la ANH una declaración escrita que contenga de manera
clara y precisa su decisión incondicional de explotar o no comercialmente ese
Descubrimiento. En caso afirmativo, a partir de esa declaración el Descubrimiento se
tendrá como un Campo Comercial.

8.2. Renuncia de derechos en caso negativo: Si EL CONTRATISTA no entrega a la
ANH esta declaración en el plazo estipulado, se entenderá que EL CONTRATISTA ha
concluido que el Descubrimiento no es un Campo Comercial. Si la declaración es
negativa o si no hay entrega de declaración, EL CONTRATISTA acepta que no se
generó en su favor derecho alguno y, en consecuencia, renuncia a reclamar derechos
sobre el Descubrimiento.

CLAUSULA 9 — PLAN DE EXPLOTACIÓN

9.1. Presentación y Contenido: Dentro de los tres (3) Meses siguientes a la
presentación de la Declaración de Comercialidad de que trata la Cláusula 8, EL
CONTRATISTA entregará a la ANH el Plan de Explotación inicial el cual contendrá,
como mínimo, la siguiente información:

a) El mapa con las coordenadas del Área de Explotación.

b) El cálculo de reservas y de la producción acumulada de Hidrocarburos,
diferenciada por tipo de Hidrocarburo.

Cc) El esquema general proyectado para el Desarrollo del Campo Comercial, que incluya
una descripción del programa de perforación de pozos de desarrollo, de los
métodos de extracción, de las facilidades respectivas y de los procesos a los
cuales se someterán los fluidos extraídos antes del Punto de Entrega.

d) El pronóstico de producción anual de Hidrocarburos y sus sensibilidades, utilizando
la tasa óptima de producción que permita lograr la máxima recuperación
económica de las reservas.

e) La Identificación de los factores críticos para la ejecución del Plan de Explotación,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciones
para su manejo.

f) Una propuesta de Punto de Entrega para consideración de la ANH.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 16 de 50

g) Una propuesta de canasta de máximo tres (3) petróleos crudos de calidad similar
para efectos del cálculo de los Derechos por Precios Altos descritos en la Cláusula
16.

h) Un programa de Abandono para efectos de la Cláusula 30.

9.2. Entrega del Plan de Explotación: La ANH dará por recibido el Plan de
Explotación cuando EL CONTRATISTA entregue toda la información antes descrita. Si
la ANH no recibe el Plan de Explotación con la totalidad de la información
anteriormente indicada, dentro de los quince (15) Días calendario siguientes a su
presentación podrá requerir el envío de la información faltante y EL CONTRATISTA
dispondrá de treinta (30) Días calendario contados desde el recibo del requerimiento
para entregarla. Si la ANH no se pronuncia dentro de los quince (15) Días calendario
siguientes a la presentación del Plan de Explotación por parte de EL CONTRATISTA,
se entenderá que ha sido aceptado. Si EL CONTRATISTA no entrega el Plan de
Explotación en la fecha establecida en el numeral anterior o si la ANH no recibe la
documentación faltante dentro del plazo de treinta (30) Días señalado en este numeral,
se configurará un incumplimiento que dará lugar a la aplicación de la Cláusula 28.

9.3. Área de Explotación: El Área de Explotación estará delimitada por un polígono
regular, preferiblemente de cuatro lados, que comprenderá el Campo Comercial o la
porción de éste dentro del Área Contratada, más un margen alrededor del Campo
Comercial no mayor de un (1) kilómetro, siempre que el Área Contratada lo permita.
Como quiera que el área del Campo Comercial contenida en el Área de Explotación
puede variar, el Área de Explotación permanecerá inalterable, salvo lo señalado en el
siguiente numeral.

9.4. Ampliación del Área de Explotación: En el transcurso del Período de
Explotación de un Área de Explotación, si EL CONTRATISTA determina que un
Campo Comercial se extiende más allá del Área de Explotación, pero dentro del Área
Contratada vigente, podrá solicitar a la ANH la ampliación de tal Área de Explotación,
acompañando su solicitud con los soportes correspondientes. Cumplido lo anterior a
satisfacción de la ANH, ésta ampliará el Área de Explotación, quedando entendido que
si tal ampliación se superpone a otra Área de Explotación, la duración del Periodo de
Explotación que se aplicará para el Área de Explotación englobada será la del Área de
Explotación respecto de la cual se declaró primeramente la comercialidad.

Parágrafo: Cuando el Área de Explotación solicitada por EL CONTRATISTA, de acuerdo
con el numeral 9.4, se extienda por fuera del Área Contratada, la ANH ampliará el Área
Contratada dándole a la ampliación solicitada el tratamiento contractual de Área de
Evaluación, a menos que respecto del área solicitada se presente alguna de las
siguientes situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de
derechos por parte de la ANH;

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 17 de 50

Cc) Que existan restricciones ordenadas por autoridad competente que impidan
adelantar las actividades objeto del contrato.

9.5. Actualización del Plan de Explotación: EL CONTRATISTA ajustará y
presentará anualmente, durante el Mes de febrero de cada Año Calendario y con
sujeción al procedimiento descrito en el numeral 9.2 de esta cláusula, el Plan de
Explotación para cada una de las Áreas de Explotación existentes en el contrato.
Cuando la producción real de Hidrocarburos del Año Calendario inmediatamente
anterior difiera en más de un quince por ciento (15%) con respecto al pronóstico de
producción anual señalado en el Plan de Explotación para algún Área de Explotación,
EL CONTRATISTA presentará las explicaciones del caso.

CLAUSULA 10 — PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN

10.1. Preparación y presentación: Si cuando se presente el Plan de Explotación a
que se refiere la Cláusula 9 faltaren más de seis (6) Meses para la terminación del Año
Calendario en curso, EL CONTRATISTA presentará el primero de los Programas de
Trabajos de Explotación para lo restante de ese Año calendario. Para los Años
calendario subsiguientes, El CONTRATISTA presentará el Programa de Trabajos de
Explotación para cada Año Calendario, en el mes de noviembre del Año calendario
inmediatamente anterior.

10.2. Contenido del Programa de Trabajos de Explotación: El Programa de Trabajos
de Explotación para cada Área de Explotación contendrá, como mínimo:

a) Una descripción detallada del programa de Operaciones de Desarrollo y de
Producción que EL CONTRATISTA espera realizar durante dicho Año, con el
respectivo cronograma, discriminado por proyecto y por Trimestre Calendario, el cual
debe contemplar también los plazos requeridos para obtener las autorizaciones y
permisos de las autoridades competentes.

b) Un pronóstico de producción mensual del Área de Explotación para el Año
Calendario correspondiente,

c) Un estimado de los costos (inversiones y gastos) para los cuatro (4) Años
Calendario siguientes o hasta la terminación del Periodo de Explotación, lo que
sea más corto.

d) Los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Explotación.

10.3. Ejecución y Ajustes: Las Operaciones de Desarrollo y de Producción del
Programa de Trabajos de Explotación de que trata el literal (a) anterior es de
obligatoria ejecución. EL CONTRATISTA iniciará tales Operaciones de Explotación de
acuerdo con el cronograma presentado. Durante la ejecución del Programa de
Trabajos de Explotación, EL CONTRATISTA podrá efectuar ajustes a dicho programa
para el Año Calendario en curso, siempre que tales ajustes no impliquen la
disminución en la producción de más de un quince por ciento (15%) respecto del
pronóstico inicial. Los ajustes no podrán ser formulados con frecuencia inferior a tres

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 18 de 50

(3) Meses, salvo situaciones de emergencia. EL CONTRATISTA informará previamente
y mediante escrito cualquier ajuste al Programa de Trabajos de Explotación.

CLÁUSULA 11 — CONDUCCIÓN DE LAS OPERACIONES

11.1. Autonomía: EL CONTRATISTA tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica
Exploración del Área Contratada y para la Evaluación y Explotación de los
Hidrocarburos que se encuentren dentro de ésta. EL CONTRATISTA planeará,
preparará, realizará y controlará todas las actividades con sus propios medios y con
autonomía técnica y directiva, de conformidad con la legislación colombiana y
observando las Buenas Prácticas de la Industria del Petróleo. EL CONTRATISTA
desarrollará las actividades directamente o a través de subcontratistas.

11.2. Responsabilidad: EL CONTRATISTA llevará a cabo las operaciones materia de
este contrato de manera diligente, responsable, eficiente y adecuada técnica y
económicamente. Se asegurará de que todos sus subcontratistas cumplan los
términos establecidos en este contrato y en las leyes colombianas. EL CONTRATISTA
será el único responsable por los daños y pérdidas que cause con ocasión de las
actividades y operaciones derivadas de este contrato, incluso aquellos causados por
sus subcontratistas, quedando entendido que en ningún momento será responsable
por errores de criterio, o por pérdidas o daños que no fueren resultado de culpa grave
o dolo. Cuando EL CONTRATISTA subcontrate, las obras y servicios subcontratados
serán ejecutados a su nombre, en razón de lo cual EL CONTRATISTA mantendrá su
responsabilidad directa por todas las obligaciones establecidas en el subcontrato y
derivadas del mismo, de las cuales no podrá exonerarse en razón de las
subcontrataciones. La ANH no asumirá responsabilidad alguna por este concepto, ni
aún a título de solidaridad.

11.3. Obtención de permisos: EL CONTRATISTA está obligado a obtener, por su
propia cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás derechos
procedentes conforme a la ley, necesarios para adelantar las operaciones objeto del
presente contrato.

11.4. Daños y Pérdidas de los Activos: Todos los costos y gastos necesarios para
remplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo de EL
CONTRATISTA. EL CONTRATISTA informará a la ANH sobre las pérdidas o daños
sucedidos a la mayor brevedad posible después de ocurrido el hecho.

CLÁUSULA 12 - REGALÍAS

12.1. Recaudo: EL CONTRATISTA pondrá a disposición de la ANH en el Punto de
Entrega el porcentaje de la producción de Hidrocarburos establecido en la ley
correspondiente a las regalías. El recaudo de las regalías se hará en dinero o en
especie, según lo autorice la autoridad competente, previo aviso AL
CONTRATISTA de la definición y/o solicitud de la ANH.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 19 de 50

12.2. Pago de las participaciones: La ANH pagará a las entidades que señale la ley
las participaciones que les correspondan en las regalías, y será la única responsable
de dicho pago.

12.3. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en especie,
EL CONTRATISTA entregará a la ANH la cantidad de Hidrocarburos correspondiente,
para lo cual las Partes acordarán el procedimiento para la programación de entregas y
demás aspectos necesarios. En todo caso la ANH dispondrá de un (1) Mes para retirar
dicha cantidad. Vencido este término sin que la ANH haya retirado el volumen
correspondiente a las regalías, y si hay disponibilidad de almacenamiento en las
facilidades de EL CONTRATISTA, éste se obliga a almacenar los Hidrocarburos hasta
por tres (3) meses consecutivos, y la ANH le pagará una tarifa de almacenamiento
que, para cada caso, será acordada entre las Partes. Al término de este último plazo
EL CONTRATISTA podrá comercializar tal volumen, de acuerdo con el siguiente
numeral.

Parágrafo: Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá
continuar produciendo el campo y disponer del volumen de regalías, acreditando a la
ANH, para su entrega posterior, el volumen correspondiente a las regalías que la ANH
tenía derecho a retirar pero no retiró.

12.4. Comercialización del volumen de regalías: Cuando la ANH lo considere
conveniente, y siempre que las disposiciones regulatorias lo permitan, EL
CONTRATISTA comercializará la porción de la producción de Hidrocarburos que
corresponde a las regalías y entregará a la ANH el dinero proveniente de tales ventas.
Para este fin, las Partes convendrán los términos particulares de la comercialización,
pero en todo caso EL CONTRATISTA hará su mejor esfuerzo para comercializar dicha
producción al precio más alto en los mercados disponibles. La ANH reconocerá a EL
CONTRATISTA los costos directos y un margen razonable de comercialización que
deberá ser acordado entre las Partes.

12.5. Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en
dinero, entregará a la ANH los montos correspondientes en los plazos señalados por
la autoridad competente. En caso de mora, EL CONTRATISTA pagará a la ANH la
cantidad necesaria para cubrir el monto adeudado, los intereses moratorios
correspondientes y los gastos en que haya incurrido para lograr el pago.

CLAUSULA 13 — MEDICION

13.1. Medición: EL CONTRATISTA llevará a cabo la medición, muestreo y control
de calidad de los Hidrocarburos producidos y mantendrá calibrados los equipos o
instrumentos de medición, conforme a las normas y métodos aceptados por las
Buenas Prácticas de la Industria del Petróleo y a las disposiciones legales y
reglamentarias vigentes, practicando los análisis a que haya lugar y realizando las
correcciones pertinentes para la liquidación de los volúmenes netos de Hidrocarburos
recibidos y entregados a condiciones estándar. EL CONTRATISTA adoptará todas
las acciones necesarias para preservar la integridad, confiabilidad y seguridad de las

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 20 de 50

instalaciones y los equipos o instrumentos de fiscalización. Además, conservará
durante el término que establecen el Código de Comercio y las demás normas
pertinentes, los registros de calibración periódica de tales equipos o instrumentos y de
las mediciones diarias de la producción y consumo de Hidrocarburos y fluidos en cada
Campo Comercial para revisión de la ANH y de las autoridades competentes. La ANH
tendrá el derecho de inspeccionar los equipos de medición instalados por EL
CONTRATISTA y todas las unidades de medición en general.

13.2. Instalaciones Comunes: Cuando dos o más campos de producción se sirvan
de las mismas instalaciones de desarrollo, éstas deberán incluir un sistema de
medición que permita determinar la producción proveniente de cada uno de dichos
campos.

CLÁUSULA 14 — DISPONIBILIDAD DE LA PRODUCCIÓN

14.1. Determinación de volúmenes: Los Hidrocarburos producidos, exceptuados los
que hayan sido utilizados en beneficio de las operaciones de este contrato y los que
inevitablemente se desperdicien en estas funciones, serán transportados por EL
CONTRATISTA al Punto de Entrega. Los Hidrocarburos serán medidos conforme al
procedimiento señalado en el numeral 13.1 anterior, y basándose en esta medición, se
determinarán los volúmenes de regalías a que se refiere la Cláusula 12 y los
Hidrocarburos restantes, los cuales corresponden a EL CONTRATISTA.

14.2. Disponibilidad: A partir del Punto de Entrega, y sin perjuicio de las
disposiciones legales que regulen la materia, EL CONTRATISTA tendrá libertad de
vender en el país o de exportar los Hidrocarburos que le correspondan, o de disponer
de los mismos en cualquier forma.

CLÁUSULA 15 -— GAS NATURAL

15.1. Utilización: EL CONTRATISTA estará obligado a evitar el desperdicio del gas
natural extraído de un campo y, de conformidad con las disposiciones legales y
reglamentarias vigentes sobre la materia, antes del Punto de Entrega correspondiente
podrá utilizarlo como combustible para las operaciones, como fuente de energía para
la máxima recuperación final de las reservas de Hidrocarburos, o confinarlo en los
mismos yacimientos para utilizarlo en estos fines durante la vigencia del contrato.

15.2. Utilización del Gas Natural asociado: En caso de que EL CONTRATISTA
descubra uno o varios Campos Comerciales con Gas Natural asociado, deberá
presentar a la ANH dentro de los tres (3) Años siguientes al inicio de la explotación de
cada Campo Comercial, un proyecto para la utilización del Gas Natural asociado. Si
EL CONTRATISTA no cumpliere esta obligación, la ANH podrá disponer
gratuitamente del Gas Natural asociado proveniente de tales campos, con sujeción a
las disposiciones legales vigentes.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 21 de 50

CLÁUSULA 16 - DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH

16.1. Derechos por el uso del subsuelo: El uso del subsuelo por parte de EL
CONTRATISTA causará a favor de la ANH los siguientes derechos:

16.1.1. Áreas en Exploración: A partir de la segunda fase del Periodo de Exploración
y por cada fase, EL CONTRATISTA reconocerá y pagará a la ANH un derecho cuyo
monto económico, nominado en dólares de los Estados Unidos de América, será el
que resulte de multiplicar el número de hectáreas y fracción de hectárea del Área
Contratada, excluidas las Áreas de Explotación, por el valor que se presenta en la
siguiente tabla. Este pago se hará dentro del Mes siguiente al inicio de la respectiva
fase.

Valor por fase en US$ / Hectárea

s12 | >12
meses | meses

Duración Fase

En polígonos Ay 0.75 10
Fuera de los
Polígonos 0.5 0.78

16.1.2. Áreas de Evaluación y de Explotación: EL CONTRATISTA reconocerá y
pagará a la ANH un derecho, cuyo monto económico, nominado en dólares de los
Estados Unidos de América, será el que resulte de multiplicar la producción de
hidrocarburos que corresponden a EL CONTRATISTA según la Cláusula 14 por diez
centavos de dólar de los Estados Unidos de América (USD $ 0.10) por cada barril de
Hidrocarburos Líquidos. Este monto se incrementará anualmente según el ln.», definido
en la cláusula 16.2 a partir del primero de enero del año 2006. Para gas natural este
monto será de un centavo de dólar de los Estados Unidos de América (USD $0.01) por
cada mil pies cúbicos (1.000 PC). Este pago se hará por semestre calendario vencido,
dentro del primer mes del semestre siguiente.

16.2. Derecho por Precios Altos:

Para Hidrocarburos Líquidos: a partir de cuando la producción acumulada de cada
Área de Explotación incluyendo el volumen de regalías, supere los cinco (5) millones
de Barriles de Hidrocarburos Líquidos, y en el evento de que el precio del crudo
marcador “West Texas Intermediate” (WTI) supere el Precio Base Po, EL
CONTRATISTA pagará a la ANH, un valor nominado en dólares de los Estados
Unidos y pagadero por Mes calendario vencido, dentro de los treinta (30) Días
calendario siguientes a cada vencimiento.

Para Gas Natural: cinco (5) años después del inicio de explotación del campo, que
consta en la resolución de aprobación expedida por la autoridad competente, y en el
evento de que el precio del Gas Natural marcador "U.S. Gulf Coast Henry Hub"

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 22 de 50

supere el Precio Base Po, EL CONTRATISTA pagará a la ANH, un valor nominado en
dólares de los Estados Unidos y pagadero por Mes calendario vencido, dentro de los
treinta (30) Días calendario siguientes a cada vencimiento.

El valor a pagar por este derecho por cada Área de Explotación será el que resulte de
la aplicación de la siguiente fórmula:

Valor de lor Velunan de
Hidrocarbur Hidr bunos.
Pagos IA NH= enirudo | x |pacoieaids | 2 Bee
de Entraga ,

Factor “A"

En donde:

Valor de los Hidrocarburos en el Punto de Entrega:

Para Hidrocarburos Líquidos:

Para efectos de esta fórmula, será el precio de referencia para el Mes calendario
correspondiente, expresado en dólares de los Estados Unidos de América por
Barril (USD $/BI), de una canasta de máximo tres (3) petróleos crudos de calidad
similar a los provenientes de cada Área de Explotación, presentada por EL
CONTRATISTA en el Plan de Explotación y acordada con la ANH y ajustado
para el Punto de Entrega, por un margen pre-acordado.

Si aplicado el procedimiento para la determinación del Valor de los
Hidrocarburos Líquidos conforme al párrafo anterior, se producen diferencias,
por exceso o por defecto, entre el precio de referencia de la canasta y el precio
real de venta en el Punto de Entrega en más de un tres por ciento (3%), la Parte
que se considere afectada podrá pedir una revisión de la canasta o del margen
de ajuste. Para los efectos aquí previstos, el precio real de venta de los
Hidrocarburos Líquidos producidos en el Área de Explotación para el Mes
calendario correspondiente, será el promedio ponderado, de los precios de venta
acordados por EL CONTRATISTA con compradores no vinculados
económicamente ni por otra clase de relación societaria y que, en todo caso, las
transacciones queden enmarcadas dentro de las prácticas comerciales usuales,
descontando los costos de transporte y trasiego entre el Punto de Entrega y el
punto de venta de referencia de acuerdo con las tarifas que fije el Ministerio de
Minas y Energía o quien haga sus veces.

Cuando EL CONTRATISTA venda los Hidrocarburos Líquidos con destino a la
refinación para el abastecimiento interno se dará aplicación a lo señalado en el
numeral 16.5 de esta cláusula.

Para Gas Natural:

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 23 de 50

Para efectos de esta fórmula, será el precio real de venta del Gas Natural para la
producción del Mes calendario correspondiente, expresado en dólares de los
Estados Unidos de América por millón de unidad térmica Británica BTU (USD
$/MMBTU), acordados por EL CONTRATISTA con compradores, descontando
los costos de transporte y procesamiento entre el Punto de Entrega y el punto de
venta real.

En cualquier momento la ANH podrá requerir los soportes para la verificación del
precio real de venta del Gas Natural.

Volumen de Hidrocarburos de EL CONTRATISTA:

Po:

Es el volumen de Hidrocarburos, expresado en Barriles para Hidrocarburos
Líquidos y en unidad térmica Británica BTU para Gas Natural, que corresponden
a EL CONTRATISTA según la Cláusula 14, en un Mes calendario determinado.

Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo crudo
marcador “West Texas Intermediate” (WTI) en Dólares de los Estados Unidos de
América por Barril (USD $/BI) y para Gas Natural es el precio promedio para el
gas natural marcador "U.S. Gulf Coast Henry Hub" en Dólares de los Estados
Unidos de América por millón de unidad térmica Británica BTU (US $/MMBTU).
Estos promedios son para el Mes calendario correspondiente, cuyas
especificaciones y cotizaciones se publican en medios de reconocido prestigio
internacional.

Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
expresado en dólares de los Estados Unidos de América por Barril (USD $/BI) y
para Gas Natural es el precio promedio por Gas Natural en Dólares de los
Estados Unidos de América por millón de unidad térmica Británica (US
$/MMBTU), indicado en la siguiente tabla:

Gravedad API de los
Hidrocarburos Líquidos Po (USD $/BI)
producidos
>15 ys22 $28
>22 y <29 $27
>29 $26
Descubrimientos localizados a más
de 300 metros de profundidad de $32
agua
Gas Natural producido Po
exportado-distancia en línea

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 24 de 50

recta entre punto de entrega y
punto de recibo en país de USD $/MMBTU
destino, en kilómetros

>0 y <500 $6
>500 y <1000 $7
>1000 o planta de LNG $8

Para la explotación de Hidrocarburos Líquidos Pesados y con una gravedad API
mayor a diez grados (10?), el Po será de cuarenta (40) dólares de los Estados Unidos
de América por barril (USD$/Bl) y para Hidrocarburos Líquidos Pesados con una
gravedad API menor o igual a diez grados (10?) EL CONTRATISTA no pagará a la
ANH Derecho por Precios Altos. Para el Gas Natural que sea destinado para el
consumo interno en el país, en caso de que su precio sea regulado por la Comisión de
Regulación de Energía y Gas —-CREG -— o la entidad que la sustituya, EL
CONTRATISTA no pagará a la ANH Derecho por Precios Altos; en caso contrario, las
Partes acordarán el gas natural marcador y el valor de Po y suscribirán el respectivo
acuerdo.

Este precio base Po se ajustará anualmente a partir del primero (1?) de enero del Año
2006, según la siguiente fórmula:

Po = PO(n-1) X (1+ ln.2))
Donde:
PO(n-1): El es el valor de Po del Año calendario inmediatamente anterior.

Ln-2): Es la variación anual, expresada en fracción, del índice de precios al
productor de los Estados Unidos de América durante el Año Calendario, dos
Años antes de aquel para el cual se realiza el cálculo, publicado por el
Departamento del Trabajo de ese país.

El cálculo mencionado anteriormente se realizará en el mes de diciembre de cada Año.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas
Intermediate” o del gas natural marcador “US Gulf Coast Henry Hub” (P) pierda su
reconocimiento como precio marcador internacional, la ANH escogerá el nuevo
petróleo crudo o gas natural marcador a utilizar y modificará la tabla con base en el
nuevo índice, manteniendo las equivalencias con los valores de Po para el petróleo
crudo marcador “West Texas Intermediate” o para el gas natural marcador "US Gulf
Coast Henry Hub”.

Con una antelación no inferior a tres (3) Meses, la ANH podrá solicitar por escrito a EL
CONTRATISTA que el pago de este derecho se realice en especie durante un período
no inferior a seis (6) Meses. El CONTRATISTA accederá a esta solicitud siempre que
no se afecten los compromisos comerciales que haya contraído. El volumen que
corresponderá a la ANH será el que resulte de calcular el factor “A”.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 25 de 50

16.3. Pruebas de Producción: Los Hidrocarburos líquidos obtenidos como resultado
de las pruebas de producción realizadas por EL CONTRATISTA también causarán los
derechos de que tratan los numerales anteriores, siempre y cuando se cumplan las
condiciones del numeral 16.2.

16.4. Participación en la Producción durante la Prórroga del Periodo de
Explotación: En todos los casos de prórroga del Periodo de Explotación de un Área
de Explotación, EL CONTRATISTA reconocerá y pagará a la ANH, a título de derecho
de participación en la producción, una suma equivalente al diez por ciento (10%) del
valor de la producción de Hidrocarburos Líquidos livianos en el Punto de Entrega, o
cinco por ciento (5%) en el caso de Gas Natural no asociado o Hidrocarburos Líquidos
Pesados, obtenida por EL CONTRATISTA a partir de la fecha de vencimiento de la
duración inicial del Periodo de Explotación y valorizada en el Punto de Entrega,
después de descontar el porcentaje correspondiente a las regalías. Sobre esta
participación no se causarán los derechos económicos de que tratan los numerales
16.1.2 y 16.2. Durante la prórroga del Periodo de Explotación los derechos por uso del
subsuelo y por precios altos de que tratan los numeral 16.1.2 y 16.2, respectivamente,
solamente se causarán sobre el volumen de EL CONTRATISTA después de haber
restado el derecho de participación señalado en este numeral.

16.5. Precios para Abastecimiento Interno: Cuando EL CONTRATISTA venda su
crudo para atender las necesidades de refinación para el abastecimiento interno, los
precios se calcularán con base en el precio internacional, en la forma establecida en la
Resolución N* 18-1709 del 23 de diciembre de 2003 proferida por el Ministro de Minas
y Energía, o en cualquier disposición legal o reglamentaria que la modifique o
sustituya.

CLÁUSULA 17 - UNIFICACIÓN

Cuando un yacimiento económicamente explotable se extienda en forma continua a
otra u otras áreas por fuera del Área Contratada, EL CONTRATISTA, de acuerdo con
la ANH y con los demás interesados, deberá poner en práctica, previa aprobación de
la autoridad competente, un plan cooperativo de explotación unificado, con sujeción a
lo establecido en la legislación colombiana.

CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS

18.1. Propiedad: En desarrollo de lo estipulado en la Cláusula 4 (numeral 4.3.4), las
instalaciones, bienes, materiales y equipos de propiedad de EL CONTRATISTA que
destine permanentemente para el desarrollo de Operaciones de Explotación, hasta el
Punto de Entrega, pasarán gratuitamente a ser propiedad de la ANH al momento de la
devolución del Área Contratada o a la terminación de este contrato, cuando una u otra
tengan lugar transcurridos los primeros dieciocho (18) Años del Período de
Explotación, aunque dichos bienes se encuentren fuera del Área Contratada.

18.2. EL CONTRATISTA transferirá gratuitamente a la ANH, a la devolución del área o a
la terminación del contrato cuando una u otra tengan lugar transcurridos los primeros

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 26 de 50

dieciocho (18) Años del Período de Explotación, todos los derechos derivados de
contratos bajo la modalidad de financiamiento de proyectos tales como Leasing, de
construcción, Explotación y reversión de bienes, BOT- ("Build, Operate and Transfer"),
BOMT-("Build, Operate, Maintain and Transfer"), BOOT ("Build, Own, Operate and
Transfer"), MOT ("Modemize, Operate and Transfer") y similares, que a la terminación de
los mismos establezcan la obligación de transferir la propiedad de los bienes, equipos e
instalaciones a EL CONTRATISTA, cuando tales contratos hayan sido celebrados para
el desarrollo del Período de Explotación de la respectiva área. En todo caso, en el evento
que dichos contratos se celebren por un plazo mayor al del Período de Explotación,
requerirán previa autorización de la ANH.

18.3. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y
bienes concemientes a las Operaciones de Explotación, con intervalos razonables, por
lo menos cada tres (3) Años Calendario, clasificándolos según sean de propiedad de
EL CONTRATISTA o de terceros. La ANH tendrá el derecho de estar representada
cuando se efectúen tales inventarios. Para este efecto, EL CONTRATISTA avisará a
la ANH con una antelación no inferior a quince (15) Días calendario.

18.4. Disposición de los Activos: EL CONTRATISTA podrá disponer de los bienes o
equipos que se localicen hasta el Punto de Entrega y que no sean indispensables para
mantener las condiciones de explotación existentes. No obstante lo anterior, después
de transcurridos dieciocho (18) Años del Periodo de Explotación de cada Área de
Explotación o cuando se haya producido un ochenta por ciento (80%) de sus reservas
probadas, lo primero que ocurra, EL CONTRATISTA requerirá la aprobación previa de
la ANH, para efectuar tales disposiciones.

CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD

19.1. Información Técnica: El CONTRATISTA mantendrá oportuna y
permanentemente informada a la ANH sobre el progreso y resultados de las
operaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, EL CONTRATISTA entregará a la ANH, a medida que se
vaya obteniendo y antes de la fecha de vencimiento de cada uno de las fases del
Periodo de Exploración y por Año Calendario durante el Período de Explotación, toda
la información de carácter científico, técnico y ambiental, obtenida en cumplimiento de
este contrato. Esta información de Exploración y Explotación será entregada a la ANH
de acuerdo con el Manual de Suministro de Información de Exploración y Explotación.

19.2. Confidencialidad de la Información: Las Partes acuerdan que todos los datos
e información producidos, obtenidos o desarrollados como resultado de las
Operaciones de este contrato se consideran estrictamente confidenciales durante los
cinco (5) Años Calendario siguientes contados a partir de la finalización del Año
Calendario en el cual se hubieren producido, obtenido o desarrollado, o hasta la
terminación del contrato o al momento de la devolución parcial de área en cuanto a la
información adquirida en las áreas devueltas, lo primero que ocurra. Para las
interpretaciones basadas en los datos obtenidos como resultado de las operaciones de

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 27 de 50

este contrato este plazo será de veinte (20) Años Calendario contados a partir de la
fecha de la obligación de entrega a la ANH o hasta la terminación del contrato o al
momento de la devolución parcial de áreas en cuanto a la información adquirida en las
áreas devueltas, lo primero que ocurra. Esta estipulación no se aplicará a los datos o
información que las Partes deban proporcionar de acuerdo con las disposiciones
legales y reglamentarias vigentes, ni a los que requieran sus filiales, consultores,
contratistas, auditores, asesores legales, entidades financieras y autoridades
competentes con jurisdicción sobre las Partes o sus filiales, o por normas de cualquier
bolsa de valores en la cual las acciones de EL CONTRATISTA o sociedades
vinculadas se encuentren registradas; sin embargo deberá comunicar la entrega de la
información a la otra Parte. Las restricciones a la divulgación de información no
impedirán que EL CONTRATISTA suministre datos o información a compañías
interesadas en una eventual cesión de derechos con relación al Área Contratada, y
siempre que dichas compañías suscriban el correspondiente acuerdo de
confidencialidad que dé cumplimiento a lo estipulado en esta cláusula. La ANH se
compromete a no entregar a terceros dato o información alguno obtenidos como
resultado de las operaciones adelantadas por EL CONTRATISTA, excepto cuando
sea necesario para cumplir alguna disposición legal aplicable a la ANH, o en el
desarrollo de sus funciones. En los demás casos, la ANH requerirá la autorización
previa de EL CONTRATISTA.

19.3. Propiedad de la Información: Transcurrido el tiempo de confidencialidad que
determina la cláusula anterior, se entiende que EL CONTRATISTA transfiere a la ANH
todos los derechos sobre tales datos y sus interpretaciones, sin que por ello EL
CONTRATISTA pierda el derecho a utilizar dicha información. Desde este momento la
ANH podrá disponer de esa información libremente.

19.4. Reuniones Informativas: En cualquier momento durante la vigencia de este
contrato la ANH podrá citar a EL CONTRATISTA, a reuniones informativas.

19.5. Informe Ejecutivo Semestral: Además de la información a que se refieren otras
cláusulas de este contrato, el Manual de Suministro de Información y la exigida por la
legislación colombiana, EL CONTRATISTA entregará a la ANH la información básica
y resumida de temas tales como: prospectividad, reservas, producción actual y
pronostico, Operaciones de Exploración, Evaluación o Explotación, ejecutadas y
proyectadas para el Año Calendario siguiente, personal, seguridad industrial, ambiente
y comunidades, contenido nacional en la contratación, entre otros. El informe del
segundo semestre será el Informe Anual de Operaciones y el programa a ejecutar en
el Año Calendario siguiente. Estos informes se entregarán dentro de los sesenta (60)
Días calendario siguientes al final de cada semestre calendario.

CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO.

20.1. Visitas al Área Contratada: Durante la vigencia de este contrato la ANH, a su
riesgo, en cualquier tiempo y por los procedimientos que considere apropiados, podrá
visitar el Área Contratada para inspeccionar y hacer el seguimiento de las actividades

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 28 de 50

de EL CONTRATISTA y de los subcontratistas, directamente relacionadas con este
contrato, y asegurarse del cumplimiento de este contrato. Así mismo podrá verificar la
exactitud de la información recibida. Cuando el inspector detecte fallas O
irregularidades cometidas por EL CONTRATISTA, el inspector podrá formular
observaciones que deberán ser respondidas por EL CONTRATISTA, mediante escrito
y en el plazo señalado por la ANH.

EL CONTRATISTA a su costo pondrá a disposición del representante de la ANH las
facilidades de transporte, alojamiento, alimentación y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario.

20.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las
operaciones en el Área Contratada, con el propósito de asegurar que EL
CONTRATISTA esté cumpliendo las obligaciones contraídas bajo los términos de este
contrato y la legislación colombiana. La ausencia de actividades de inspección y
seguimiento por parte de la ANH de ninguna manera exime a EL CONTRATISTA del
cumplimiento de las obligaciones contraídas en virtud de este contrato ni implica una
reducción de las mismas.

CLÁUSULA 21 — SEGUROS

21.1. Seguros: EL CONTRATISTA tomará todos los seguros requeridos por la ley
colombiana y aplicará las coberturas de riesgo necesarias de acuerdo con las Buenas
Prácticas de la Industria del Petróleo. Así mismo, exigirá a cada contratista que
desempeñe cualquier trabajo en desarrollo de este contrato, la obtención y
mantenimiento en vigencia de los seguros que considere necesarios. Los costos que
demande la contratación y vigencia de estos seguros son por cuenta y responsabilidad
de EL CONTRATISTA.

21.2. Póliza de Cumplimiento de Obligaciones Laborales: EL CONTRATISTA
constituirá una póliza de seguros que garantice el pago de los salarios, prestaciones e
indemnizaciones y demás acreencias laborales por eventuales condenas judiciales
derivadas de reclamaciones de los trabajadores que haya contratado EL
CONTRATISTA en su condición de único y verdadero empleador de los mismos. La
vigencia de la póliza no será inferior a tres (3) Años contados a partir de la fecha de
terminación de este Contrato y el valor asegurado será equivalente al diez por ciento
(10%) de la nómina de EL CONTRATISTA asignada al cumplimiento de este Contrato
durante el año anterior a la terminación.

CLAUSULA 22 - GARANTÍAS

22.1. Objeto de las garantías: EL CONTRATISTA deberá otorgar a favor de la ANH,
en la forma, términos y condiciones previstos en el contrato, las garantías que
aseguren el cumplimiento y la correcta ejecución de todas las obligaciones de cada
fase del Periodo de Exploración y del Programa Exploratorio Posterior, si lo hay, y las
demás actividades inherentes a tales obligaciones. En ningún caso esta garantía
tendrá carácter de cláusula penal.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 29 de 50

22.2. Forma de las garantías: EL CONTRATISTA establecerá, a su propio costo, una
O varias cartas de crédito “stand by”, de carácter incondicional e irrevocable y
pagaderas a la vista, con un banco o institución financiera legalmente establecidos en
Colombia u otro instrumento u otra institución aceptado previamente por la ANH.

22.3. Entrega de las garantías: El CONTRATISTA entregará a la ANH las garantías
de que trata esta cláusula, conforme a los términos esenciales del formato contenido
en el Anexo C de este contrato, con una antelación no menor de ocho (8) Días
calendario a la fecha de inicio de cada fase del Periodo de Exploración o del Programa
Exploratorio Posterior, según sea el caso. Para la primera fase, EL CONTRATISTA
hará entrega de la garantía, dentro de los quince (15) días calendario siguientes a la
fecha de firma del contrato. Si por razones ajenas a la voluntad de EL
CONTRATISTA, debidamente sustentadas, éste no pudiere entregar las garantías a la
ANH en el plazo estipulado anteriormente, a solicitud de EL CONTRATISTA, la ANH
podrá aplazar la fecha de entrega. La no entrega de las garantías por parte de EL
CONTRATISTA, dentro de los términos estipulados, constituirá causal de
incumplimiento del contrato.

22.4. Monto de las garantías: El CONTRATISTA otorgará las garantías
correspondientes a cada fase del Periodo de Exploración o del Programa Exploratorio
Posterior, según sea el caso, por el diez por ciento (10%) del valor del presupuesto de
la fase del Programa Exploratorio Mínimo o del Programa Exploratorio Posterior,
según sea el caso, nominado en dólares de los Estados Unidos de América y
pagadero en pesos colombianos. En ningún caso el valor de la garantía para cada
fase podrá ser inferior a cien mil dólares de los Estados Unidos de América (USD
$100.000) ni superior a tres millones de dólares de los Estados Unidos de América
(USD $3.000.000)

22.5. Vigencia de las garantías: Todas y cada una de las garantías tendrán vigencia
durante el plazo de la fase cuyas obligaciones se estén garantizando y tres (3) Meses
más. En caso de prórrogas, las garantías deberán igualmente ser prorrogadas o
sustituidas por otras del mismo valor y con una vigencia mínima igual al tiempo de la
prórroga y tres (3) Meses más.

22.6. Rechazo de las garantías: La ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando éstas no cumplan con los requisitos que se establecen en
esta cláusula. La ANH dispondrá de un (1) Mes, a partir de la fecha de recibo de que
trata el numeral 22.3, para avisar su rechazo a EL CONTRATISTA y devolverle las
garantías presentadas. A partir de dicho aviso, EL CONTRATISTA tendrá un plazo de
ocho (8) Días calendario para corregir la garantía. Si no se corrige, las garantías que
sean rechazadas se entenderán como no entregadas para efectos de lo previsto en el
numeral 22.3.

22.7. Efectividad de las garantías: La ANH hará efectivas las garantías siempre que
EL CONTRATISTA incumpla en todo o en parte alguna de las obligaciones
garantizadas, sin perjuicio del cumplimiento de las demás obligaciones contraídas. El

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 30 de 50

pago de la(s) carta(s) de crédito stand-by no exonera a EL CONTRATISTA de su
obligación de indemnizar los daños y perjuicios que su incumplimiento hubiere
ocasionado. La ANH se reserva el derecho de acudir a los mecanismos de solución de
controversias cuando el valor de la garantía no sea suficiente para cubrir el monto de
las indemnizaciones.

CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA

23.1. Subcontratistas: Para llevar a cabo las operaciones materia de este contrato EL
CONTRATISTA podrá, con observancia de la legislación colombiana, celebrar
contratos, a su propio costo y riesgo, para la obtención de bienes y servicios, en el
país o en el exterior. En los subcontratos, EL CONTRATISTA incluirá estipulaciones
que obliguen a los subcontratistas a someterse a la legislación colombiana y a las
estipulaciones de este contrato.

23.2. Listas de Contratos y Subcontratistas: El CONTRATISTA llevará una relación
actualizada de los contratos de obras, servicios y suministros y la pondrá a disposición
de la ANH, cuando ella así lo solicite. La relación debe especificar, por lo menos, el
nombre del proveedor, contratista o subcontratista, el objeto, el valor y la duración del
contrato.

23.3. Componente Nacional: EL CONTRATISTA procurará dar preferencia a los
oferentes nacionales de bienes y servicios de origen nacional, en igualdad de
condiciones competitivas de calidad, oportunidad y precio.

23.4. Personal: Para todos los efectos legales, EL CONTRATISTA actúa como único
empleador de los trabajadores que contrate para el desarrollo de las actividades
propias de este Contrato y, en consecuencia, será responsable de las obligaciones
laborales que surjan de las respectivas relaciones o contratos de trabajo, tales como
pago de salarios y prestaciones sociales, aportes parafiscales, afiliación y pago de
cotizaciones o aportes por concepto de pensiones, salud y riesgos profesionales al
Sistema de Seguridad Social Integral conforme a la ley. EL CONTRATISTA entrenará
adecuada y diligentemente al personal colombiano que se requiera para reemplazar al
personal extranjero que EL CONTRATISTA considere necesario para la realización de
las operaciones de este contrato. En todo caso, EL CONTRATISTA deberá dar
cumplimiento a las disposiciones legales que señalan la proporción de empleados y
obreros nacionales y extranjeros.

23.5. Transferencia de Tecnología: EL CONTRATISTA se obliga a costear o realizar
a su cargo programas de capacitación para profesionales o mediante el patrocinio de
proyectos de investigación, que designe la ANH, en áreas relacionadas con el
desarrollo de este Contrato y durante su vigencia. La capacitación estará relacionada
con la industria del petróleo, como son áreas técnicas, ambientales, comerciales,
legales, entre otras. La capacitación se podrá llevar a cabo mediante la integración de
los profesionales que sean designados por la ANH, al grupo de trabajo que EL
CONTRATISTA organice para el Área Contratada o para otras actividades afines.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 31 de 50

Todos los costos de la capacitación, con excepción de los laborales que se causen a
favor de los profesionales que la reciban, que tengan lugar con ocasión del
cumplimiento de las obligaciones de EL CONTRATISTA en virtud de esta Cláusula,
serán asumidos en un ciento por ciento (100%) por EL CONTRATISTA. En ningún
caso, EL CONTRATISTA asumirá costo alguno derivado de la relación laboral de los
beneficiarios de la capacitación. Para dar cumplimiento a las obligaciones de
Transferencia de Tecnología de acuerdo con lo previsto en esta cláusula, en cada una
de las fases del Período de Exploración y sus prórrogas EL CONTRATISTA se
compromete a adelantar programas de transferencia de tecnología hasta por un valor
del veinticinco por ciento (25%) del monto del derecho por el uso del subsuelo de que
trata la Cláusula 16 (numeral 16.1.1) de la fase en curso del período de Exploración.
Respecto de las Áreas de Explotación, la transferencia de tecnología será hasta por un
valor del diez por ciento (10%) del monto del derecho por el uso del subsuelo de que
trata la cláusula 16 (numeral 16.1.2), por cada Año Calendario. En ningún caso, a EL
CONTRATISTA se le exigirá que el valor total de la Transferencia de Tecnología
exceda de cien mil dólares de los Estados Unidos de América (US$100.000) por fase o
por Año Calendario, según corresponda. El programa de transferencia de tecnología,
incluido su objetivo, alcance, participantes y lugar, será previamente acordado entre la
ANH y EL CONTRATISTA.

CLÁUSULA 24 — OPERADOR

24.1. Sin perjuicio de que pueda ejercer la operación directamente, EL
CONTRATISTA podrá contratar a un tercero para que actúe como operador siempre y
cuando demuestre experiencia, idoneidad y solidez financiera. En estos casos, la
designación de un tercero como operador requiere la aprobación definitiva de la ANH.

24.2. Cuando EL CONTRATISTA esté conformado por dos o más empresas, se
indicará cual de ellas actuará como operador.

24.3. Cuando se requiera más de dos operadores diferentes al mismo tiempo en este
Contrato, se requerirá la aprobación previa por parte de la ANH.

24.4. Cuando el operador decida renunciar deberá comunicarlo con una anticipación
no menor de noventa (90) Días calendario.

24.5. Cuando el operador sea un tercero y la ANH tenga conocimiento de que ha
asumido conductas negligentes o contrarias a las Buenas Prácticas de la Industria
Petrolera en relación con el cumplimiento de las obligaciones objeto de este Contrato,
dará aviso de ello a EL CONTRATISTA, quien dispondrá de un término de noventa
(90) Días calendario contados a partir del requerimiento para adoptar los correctivos
del caso. Si vencido el mencionado término persiste el comportamiento mencionado, la
ANH exigirá a EL CONTRATISTA el cambio de operador.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 32 de 50

CLAUSULA 25 - DERECHOS DE CESIÓN

25.1. Derecho: EL CONTRATISTA tiene derecho a ceder o transferir total o
parcialmente sus intereses, derechos y obligaciones emanados de este contrato, con
la previa autorización escrita de la ANH, a otra compañía, consorcio o unión temporal,
que tenga la capacidad financiera, la competencia técnica, las habilidades
profesionales y la capacidad jurídica necesarias para actuar en Colombia.

25.2. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita a
la ANH, con indicación de los elementos esenciales de la negociación, tales como el
nombre del posible cesionario, la información sobre sus capacidades legal, financiera,
técnica y operacional, el valor de los derechos y obligaciones a ceder, el alcance de la
operación, etc. Dentro de los sesenta (60) Días hábiles siguientes al recibo de la
solicitud presentada en forma completa, la ANH ejercerá su facultad discrecional de
analizar la información suministrada por EL CONTRATISTA, luego de lo cual adoptará
su determinación sin que esté obligada a motivarla. En el caso de que cualquiera de
las empresas que conforman la Parte CONTRATISTA adelante procesos de fusión,
escisión, absorción o transformación societaria de otra índole, bastará con informar
oportunamente a la ANH, sin perjuicio de la información que pudieran requerir otras
autoridades colombianas. La ANH se reserva el derecho de evaluar las nuevas
condiciones de EL CONTRATISTA o de cualquiera de las empresas que lo
conforman, en cuanto a capacidad financiera, competencia técnica, habilidades
profesionales y capacidad jurídica necesarias para actuar, y podrá requerir el
otorgamiento de garantías.

Parágrafo: Cuando las cesiones se den a favor de compañías que controlan o dirigen
a EL CONTRATISTA, o a una cualquiera de las compañías que la integran o las
filiales o subsidiarias de éstas, o entre compañías que conforman un mismo grupo
económico, si la ANH no da respuesta en el plazo establecido, se entenderá que la
respectiva cesión ha sido autorizada.

CLÁUSULA 26 - FUERZA MAYOR Y HECHOS DE TERCEROS.

26.1. Definiciones: Para efectos de este contrato, Fuerza Mayor es el imprevisto a
que no es posible resistir, como una ley, un acto de autoridad, un naufragio ó un
terremoto, etc.; y, Hecho de Terceros es el irresistible, jurídicamente ajeno a la Parte
que lo alega, como una guerra, un acto malintencionado de terceros, etc. Para efectos
de este contrato, tanto la Fuerza Mayor como los Hechos de Terceros, se
considerarán eximentes de responsabilidad y suspenderán el cumplimiento de las
obligaciones no financieras afectadas por estas circunstancias, siempre y cuando,
constituyan una causa extraña y la Parte que recibe el aviso acepte la irresistibilidad y
el carácter de impedimento del hecho alegado.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 33 de 50

26.2. Suspensión: El cumplimiento de las obligaciones de este contrato, se
suspenderá durante todo el tiempo en que cualquiera de las Partes esté en
imposibilidad de cumplirlas total o parcialmente, por circunstancias constitutivas de
Fuerza Mayor o Hechos Irresistibles de Terceros. Cuando alguna de las Partes se vea
afecta por alguna de tales circunstancias, dará aviso a la otra dentro de los quince (15)
Días calendario siguientes, invocando esta cláusula y entregando las justificaciones
apropiadas, especificando las causas que originen su impedimento, la forma como se
afecta el cumplimiento de la obligación correspondiente, el período estimado de
suspensión de las actividades y cualquier otra información que permita demostrar la
ocurrencia del hecho y su irresistibilidad.

26.3. Aceptación: Dentro de los quince (15) Días calendario siguientes al recibo del
aviso, la Parte no afectada responderá por escrito aceptando o no la circunstancia
eximente de responsabilidad, y con esta aceptación se suspenderán los plazos para el
cumplimiento de las obligaciones afectadas. En este caso, la suspensión tendrá lugar
a partir del momento en que ocurrió el hecho invocado como causal de exoneración. Si
la Parte no afectada no responde dentro de este plazo, se entenderá aceptada la
ocurrencia de la causal invocada y quedará suspendido el cumplimiento de la
obligación afectada. La suspensión sólo interrumpe el cumplimiento de las
obligaciones afectadas.

26.4. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del
Mes siguiente a la desaparición del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los quince (15) Días calendario siguientes. La Parte
obligada al cumplimiento de la obligación hará sus mejores esfuerzos para cumplirla
dentro de los términos y condiciones acordados por las Partes.

26.5. Efectos en los plazos: Cuando la suspensión impida el cumplimiento de alguna
de las Operaciones de Exploración contenidas en cualquiera de las fases del
Programa Exploratorio Mínimo o del Programa Exploratorio Posterior, y tal
impedimento se prolongue por más de dos (2) Meses consecutivos, la ANH restituirá
el plazo contractual por un lapso igual al del impedimento, sin perjuicio de que EL
CONTRATISTA deba prorrogar la garantía existente o constituir una nueva, en los
términos de la Cláusula 22.

CLÁUSULA 27 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES

27.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del
contrato y en relación con el mismo será solucionada por los funcionarios de las Partes
autorizados para el efecto. Si en el término de treinta (30) Días calendario contados a
partir del aviso escrito, el desacuerdo aún no se ha resuelto, el asunto será sometido
al más alto ejecutivo de cada una de las Partes residente en Colombia, a fin de buscar
una solución conjunta. Si dentro de los treinta (30) Días calendario siguientes a la

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 34 de 50

fecha en que una de las Partes haya solicitado a la otra el sometimiento del
desacuerdo a los ejecutivos antes mencionados, las Partes llegaren a un acuerdo o
decisión sobre el asunto en cuestión, dentro de los quince (15) Días calendario
después de logrado dicho acuerdo o decisión se suscribirá el acuerdo o la decisión
adoptada.

27.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días
los más altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si dentro
de los mencionados quince (15) días no suscribieren el acuerdo o decisión adoptada,
cualquiera de las Partes podrá acudir a los mecanismos previstos en los numerales
27.21, 27.2.2 y 27.2.4, según el caso, de la siguiente manera:

27.21. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno por cada Parte y, el tercero, por los dos
principales expertos y, a falta de acuerdo entre éstos y a petición de cualquiera de las
Partes, dicho tercero será nombrado por la asociación de profesionales del tema
objeto de la controversia o afín a éste, que sea cuerpo técnico consultivo del Gobierno
Nacional y con sede en Bogotá.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) Días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de
las Partes. A solicitud de los expertos, las Partes pueden conceder una ampliación
del plazo inicial.

b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.

Cc) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por
las Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los
efectos de una transacción.

27.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados designados
así: uno por cada Parte, y el tercero por los dos principales expertos y, a falta de
acuerdo entre éstos y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la Junta Central de Contadores de Bogotá. Una vez nombrados los
expertos, se procederá de manera similar a lo estipulado en los literales a-e del
numeral anterior.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 35 de 50

27.2.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
Partes sobre la calidad técnica, contable o legal de la controversia, ésta se considerará
de tipo legal.

27.2.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con
el presente contrato, que no sea un desacuerdo técnico o contable, se resolverá por
medio de arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros
nombrados de común acuerdo por las Partes. Si estas no llegaren a un acuerdo en el
nombramiento de los árbitros, éstos serán designados por el Centro de Arbitraje y
Conciliación Mercantil de la Cámara de Comercio de Bogotá D.C., previa solicitud
presentada por cualquiera de las Partes. En todo caso los árbitros deberán tener
experiencia acreditada de más de cinco (5) años en asuntos propios de la industria
petrolera. El Tribunal deberá aplicar la legislación sustancial colombiana vigente y su
decisión será en derecho. El arbitraje será conducido en idioma castellano.

27.2.5. Exclusión: De conformidad con lo estipulado en la Cláusula 4 de este contrato
(numeral 4.3.2 parágrafo), la falta de acuerdo entre las Partes para la extensión del
Periodo de Explotación de cada Área de Explotación no dará lugar a desacuerdo y no
se sujetará a los procedimientos establecidos en esta cláusula.

CLÁUSULA 28 — TERMINACIÓN.

28.1. Causales de terminación Este contrato terminará y cesarán los derechos de EL
CONTRATISTA, en cualquiera de los casos enunciados a continuación:

a) Por vencimiento del plazo del Período de Exploración, sin que EL CONTRATISTA
hubiere realizado un Descubrimiento.

b) Por vencimiento del plazo del Período de Explotación. En estos casos, terminarán
los efectos del contrato respecto del Área de Explotación en la que se hubiere
terminado el Periodo de Explotación.

c) Por renuncia de EL CONTRATISTA durante el Período de Exploración, en los
casos previstos en la Cláusula 4 (numeral 4.2.1).

d) Por renuncia de EL CONTRATISTA en cualquier tiempo del Período de
Explotación.

e) En cualquier tiempo por mutuo acuerdo entre las Partes.
f) Por la declaración de incumplimiento de EL CONTRATISTA.

9) Por la aplicación de alguna de las causales de Terminación Unilateral previstas en
este contrato.

h) Por la ocurrencia de alguna de las causales de terminación o caducidad que
ordene la ley.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 36 de 50

En los casos previstos en los literales f), g) y h), la ANH hará efectiva la garantía de
que trata la Cláusula 22, sin perjuicio de cualquier recurso o acción que decida
interponer.

28.2. Causales de Terminación por Incumplimiento: Son causales de terminación
por incumplimiento:

a) Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en
la Cláusula 25.

b) Suspender injustificadamente las Operaciones de Exploración durante más de
seis (6) meses continuos dentro de una misma fase.

c) Suspender injustificadamente las Operaciones de Evaluación y/o de
Explotación, por un término mayor a la mitad del plazo del Programa de
Evaluación en un Área de Evaluación o durante seis (6) meses consecutivos en un
Área de Explotación. En estos casos, terminarán los efectos del contrato respecto
del Área de Evaluación o de Explotación en la que se hubiere presentado la
suspensión de las Operaciones.

d) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto
de este contrato.

e) Omitir en los plazos establecidos, de manera injustificada, la entrega de
información técnica, resultado de las Operaciones de Exploración, Evaluación,
Desarrollo o Producción, cuya importancia impida el desarrollo de sus funciones a
la ANH.

f) Incumplimiento de la entrega de las garantías según lo establecido en la
cláusula 22 (numeral 22.3).

9) Incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

28.3. Procedimiento para la Declaración de Incumplimiento: Frente a la ocurrencia
de cualquiera de las causales de incumplimiento, la ANH podrá terminar este contrato
después de sesenta (60) Días calendario de haber requerido por escrito a EL
CONTRATISTA, previa aprobación del Consejo Directivo de la ANH, indicando la
causal invocada para hacer tal declaración, siempre y cuando EL CONTRATISTA no
haya presentado las explicaciones satisfactorias a la ANH dentro de los veinte (20)
Días hábiles siguientes a la fecha de recibo del requerimiento, o no haya corregido la
falla en el cumplimiento del contrato en el lapso de sesenta (60) Días. Si dentro del
plazo de veinte (20) Días hábiles antes enunciado EL CONTRATISTA presenta las
explicaciones satisfactorias a la ANH y el término restante para completar el plazo de
sesenta (60) Días calendario es insuficiente para cumplir las obligaciones pendientes,
la ANH podrá conceder un plazo adicional para permitir dicho cumplimiento, sin
perjuicio de exigir las garantías necesarias para respaldarlo. Si al cabo de este tiempo

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 37 de 50

aún no se han tomado los correctivos necesarios, la ANH declarará el incumplimiento
y la terminación de este contrato. Es entendido que el plazo contemplado en este
numeral para el cumplimiento de las obligaciones pendientes, en ningún caso
constituye una prórroga del plazo pactado para la ejecución del Programa Exploratorio
Mínimo de una fase en curso ni modifica los plazos de las fases siguientes del Periodo
de Exploración.

28.4. Causales de Terminación Unilateral: Unilateralmente, la ANH podrá declarar
terminado este contrato, en cualquier momento, en los siguientes casos:

a) Por iniciación de un proceso liquidatorio de EL CONTRATISTA, si es persona
jurídica.

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el
cumplimiento del contrato.

Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas y/o
naturales, las causales de los numerales anteriores se aplicarán cuando ellas afecten
gravemente el cumplimiento del contrato.

28.5. Cláusulas obligatorias: La ANH declarará la terminación, la caducidad o la
liquidación obligatoria de este contrato ante la ocurrencia de las causales ordenadas
por ministerio de la ley, tales como las previstas en la Ley 418 de 1997, sucesivamente
prorrogada y modificada por las leyes 548 de 1999 y 782 de 2002, ó en la Ley 40 de
1993, ó en las leyes que las sustituyan o reformen.

28.6. Obligaciones posteriores: Terminado este contrato por cualquier causa y en
cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros y las contraídas en este contrato. Esto
incluye asumir la responsabilidad por pérdidas y daños resultantes cuando el contrato
haya sido terminado unilateralmente y, por causas imputables a EL CONTRATISTA,
habrá lugar a indemnizaciones y compensaciones de tipo legal.

CLAUSULA 29 — MEDIO AMBIENTE

29.1. EL CONTRATISTA dará especial atención a la protección del medio ambiente y
al cumplimiento de la normatividad aplicable en estas materias. Igualmente, adoptará y
ejecutará planes de contingencia específicos para atender las emergencias y reparar
los daños, de la manera más eficiente y oportuna.

29.2. EL CONTRATISTA informará semestralmente a la ANH sobre los aspectos
ambientales de las Operaciones que esté adelantando, de la aplicación de los planes
preventivos y de los planes de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos,
autorizaciones, concesiones o licencias, según sea el caso.

29.3. Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL CONTRATISTA se abstendrá

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 38 de 50

de realizarlas mientras no obtenga tales permisos, autorizaciones, concesiones o
licencias.

29.4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las
licencias ambientales correspondientes u otros requisitos, EL CONTRATISTA no
podrá iniciar la Explotación. En todo caso, para las fases en que se vayan a perforar
pozos exploratorios EL CONTRATISTA deberá iniciar las actividades pertinentes para
el licenciamiento ambiental a más tardar un mes después de iniciada la respectiva
fase, so pena de declararse el incumplimiento del contrato.

29.5. El incumplimiento de cualquiera de estas obligaciones es causal de terminación
por incumplimiento en los términos de la Cláusula 28 (numeral 28.2, literal (g)).

CLÁUSULA 30 - ABANDONO.

30.1. Abandono: Sin perjuicio de lo señalado en el numeral 4.3.4 de este contrato, en
todos los casos en que haya lugar a la devolución de áreas, tanto en tierra como
costa-fuera, EL CONTRATISTA programará y realizará todas las actividades de
Abandono, de conformidad con la legislación colombiana y observando las Buenas
Prácticas de la Industria del Petróleo.

30.2. Devolución de Áreas de Exploración y de las Áreas de Evaluación:
Dentro de los sesenta (60) días siguientes a la fecha en que deba tener lugar la
devolución de áreas de Exploración o de las Áreas de Evaluación, EL CONTRATISTA
llevará a cabo un programa de Abandono, a satisfacción de la ANH y demás
autoridades competentes.

30.3. En Áreas de Explotación: El Plan de Explotación de cada Área de
Explotación incluirá el programa de Abandono correspondiente. Así mismo, en las
actualizaciones al Plan de Explotación de que trata el numeral 9.4, EL CONTRATISTA
hará los ajustes necesarios al programa de Abandono.

30.4. Fondo de Abandono:

30.4.1. Creación: Al concluir el primer Año Calendario del Mes en el cual EL
CONTRATISTA inició la producción comercial y regular, de Hidrocarburos de algún
Area de Explotación, y a partir de entonces EL CONTRATISTA llevará en su
contabilidad un registro especial denominado Fondo de Abandono y, para garantizar la
disponibilidad de los recursos financieros necesarios para adelantar el programa de
Abandono mencionado en el numeral anterior, EL CONTRATISTA establecerá un
encargo fiduciario, una garantía bancaria, u otro instrumento aceptado por la ANH. En
uno u otro caso los términos y condiciones del instrumento que se acuerde serán
determinados por las Partes dentro del año inmediatamente anterior a la fecha en la
cual debe constituirse el Fondo de Abandono. En caso de no llegarse a un acuerdo, de
todos modos EL CONTRATISTA constituirá una garantía bancaria en los términos de
esta cláusula.

30.4.2 Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de
cada Año Calendario será el que resulte de aplicar la fórmula siguiente:

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 39 de 50

Ama = (Pan + Rin)? X Cas
donde:

Ama es el valor del Fondo de Abandono que EL CONTRATISTA debe registrar para
cada Área de Explotación, al finalizar cada Año Calendario.

Pan es el volumen acumulado de Hidrocarburos producidos de cada Área de
Explotación, desde el inicio de su producción hasta el 31 de diciembre del Año
para el cual se realiza el presente cálculo.

Rin son las reservas probadas de Hidrocarburos de cada Área de Explotación,
expresadas en Barriles de Hidrocarburos Líquidos, de acuerdo con el Plan del
Explotación y sus actualizaciones. Este valor incluye la producción acumulada
(Pan ) más las reservas probadas remanentes.

Cas es el costo estimado actualizado de las operaciones de Abandono de cada
Área de Explotación. Cuando se trate de reajustes anuales, el Cag se reducirá
en el valor de los costos de Abandono ya ejecutados.

Todos los cálculos de producción y reservas de Hidrocarburos mencionados
anteriormente (Pan y Ri) se realizarán en Barriles de Hidrocarburos Líquidos. Para lo
cual las Partes convienen que para efectos de realizar la conversión correspondiente
cinco mil setecientos (5.700) pies cúbicos de gas, a Condiciones Estándar, equivalen a
un (1) Barril de Hidrocarburos Líquidos.

Las variables de la fórmula, serán revisadas y actualizadas anualmente por EL
CONTRATISTA, con base en los desembolsos reales de las actividades de Abandono
realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo: Para efectos de esta cláusula, son Reservas Probadas, la cantidad de
Hidrocarburos que, con fundamento en los análisis geológicos y de ingeniería, EL
CONTRATISTA estima con razonable certeza que pueden ser recuperables
comercialmente, a partir de una fecha determinada, con base en los yacimientos
conocidos y conforme a condiciones económicas, a métodos operativos y al marco
regulatorio prevaleciente al momento del cálculo.

30.5. El cumplimiento de las obligaciones de que trata esta cláusula no exime a EL
CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo todas las
operaciones de Abandono en cada Área de Explotación.

CLÁUSULA 31 — DOMICILIO CONTRACTUAL Y LEY APLICABLE

Para todos los fines de este contrato, las Partes fijan como domicilio la ciudad de
Bogotá, D.C., República de Colombia. Este contrato se rige en todas sus partes por las
leyes colombianas y EL CONTRATISTA renuncia a intentar reclamación diplomática
en todo lo tocante a sus derechos y obligaciones provenientes de este contrato,
excepto en el caso de denegación de justicia. Se entiende que no habrá denegación
de justicia cuando EL CONTRATISTA ha tenido acceso a todos los recursos y medios
de acción que proceden conforme a las leyes colombianas.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 40 de 50

CLÁUSULA 32 - VOCERÍA

Sin perjuicio de los derechos que legalmente tenga EL CONTRATISTA derivados de
disposiciones legales o de las cláusulas de este contrato, la ANH llevará la vocería de
EL CONTRATISTA ante las autoridades Colombianas en lo referente a las actividades
desarrolladas por virtud de este contrato, siempre que deba hacerlo, y suministrará a
los funcionarios y entidades gubernamentales todos los datos e informes que puedan
requerirse legalmente. EL CONTRATISTA estará obligado a preparar y suministrar a
la ANH los informes correspondientes. Los gastos en que incurra la ANH para atender
cualquier asunto a que se refiere esta cláusula, serán con cargo a EL CONTRATISTA,
y cuando tales gastos excedan de cinco mil dólares de los Estados Unidos de América
(USD $5.000) o su equivalente en moneda colombiana, es necesaria la aprobación
previa de EL CONTRATISTA. Las Partes declaran, para cualquier relación con
terceros, que ni lo establecido en esta cláusula ni en ninguna otra del contrato, implica
el otorgamiento de un poder general ni que las Partes hayan constituido sociedad civil
o comercial u otra relación bajo la cual, cualquiera de las Partes pueda ser
considerada como solidariamente responsable por los actos u omisiones de la otra
Parte o tener la autoridad o el mandato que pueda comprometer a la otra Parte en lo
que respecta a alguna obligación. Este contrato tiene relación con actividades dentro
del territorio de la República de Colombia.

CLAUSULA 33 - PAGOS Y MONEDA

33.1. Moneda: Todos los pagos que EL CONTRATISTA deba hacer en favor de la
ANH, en virtud de este contrato, serán realizados en dólares de los Estados Unidos de
América, cuando así lo permitan las normas cambiarias, o en pesos colombianos y en
el banco que la ANH designe para tal fin. El CONTRATISTA podrá hacer pagos en
divisas, cuando así lo permitan las normas cambiarias y éste sea autorizado por la
ANH.

33.2. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los Estados
Unidos de América a pesos se aplicará la tasa de cambio representativa del mercado
certificada por la Superintendencia Bancaria, o la entidad que haga sus veces,
aplicable al día del pago.

33.3. Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor de
la ANH, en virtud de este contrato no se hacen en los términos previstos, EL
CONTRATISTA pagará el Interés Moratorio a la tasa máxima legal permitida.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 41 de 50

CLÁUSULA 34 - IMPUESTOS

EL CONTRATISTA se somete a la legislación tributaria Colombiana.

CLÁUSULA 35 - AVISOS Y COMUNICACIONES

35.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones entre
las Partes serán enviados a los representantes de las Partes, al domicilio registrado
para notificaciones judiciales, que a la fecha de celebración de este contrato, son:

De la ANH: Calle 37 No. 7-43, Piso 5, Edificio Guadalupe, Bogotá, D.C., Colombia.
Del CONTRATISTA: Calle 37 8-43 Piso 8 Bogotá, D.C., Colombia.

35.2. Cambio: Cualquier cambio en la persona del representante o del domicilio arriba
indicados debe ser informado oficialmente a la otra Parte dentro de los cinco (5) Días
siguientes a haberse producido.

35.3. Efectividad: Las comunicaciones entre las Partes en relación con este contrato
se surten al recibo de la Parte a quien fueron dirigidas en los domicilios arriba
indicados y en cualquier caso cuando hayan sido entregados en el domicilio para
notificaciones judiciales registrado en la Cámara de Comercio.

CLÁUSULA 36 - COMUNICADOS EXTERNOS

Cuando EL CONTRATISTA requiera emitir declaraciones públicas, anuncios o
comunicados con respecto a este contrato sobre información que pueda afectar el
normal desarrollo del mismo, EL CONTRATISTA notificará a la ANH con una
antelación de dos (2) Días hábiles. En todo caso, las comunicaciones externas sobre
Descubrimientos realizados, Descubrimientos declarados o a ser declarados
comerciales y volumen de reservas de Hidrocarburos deberán ser autorizados por la
ANH.

CLÁUSULA 37 — IDIOMA

Para todos los efectos y actuaciones relacionadas con este contrato el idioma oficial es
el castellano.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 42 de 50

CLAUSULA 38 - PERFECCIONAMIENTO

El presente contrato se perfeccionará con la suscripción del mismo por las Partes.

Para constancia, se firma en Bogotá a los dieciséis (16) días mes de mayo del año dos
mil cinco (2005).

AGENCIA NACIONAL DE HIDROCARBUROS

JOSE ARMANDO ZAMORA REYES
DIRECTOR GENERAL

ECOPETROL S.A.

ISAAC YANOVICH FARBAIARZ
REPRESENTANTE LEGAL

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 43 de 50

ANEXO A - AREA CONTRATADA
ANEXO AL CONTRATO DE EXPLORACION Y EXPLOTACION DEL SECTOR

"URIBANTE”

El área total comprendida dentro del bloque descrito a continuación, es de cincuenta y
cuatro mil cuarenta y cuatro (54.044) hectáreas con dos mil seiscientos cincuenta y
ocho (2.658) metros cuadrados. La información cartográfica fue tomada del Mapa
político de Colombia, archivo digital del .G.A.C, a escala 1:1'500.000.

BLOQUE URIBANTE

El área del polígono formado por los vértices relacionados a continuación es de
cincuenta y cuatro mil cuarenta y cuatro (54.044) hectáreas con dos mil seiscientos
cincuenta y ocho (2.658) metros cuadrados y se encuentra ubicado dentro de las
jurisdicciones municipales de Cucutá, El Zulia y Sardinata en el Departamento de
Norte de Santander. Esta área se describe a continuación y, como aparece en el
mapa que se adjunta como anexo -A-, que forma parte de este contrato, así como los
cuadros correspondientes se ha tomado como punto de referencia el Vértice
Geodésico “LA CRUZ-495” del Instituto Geográfico Agustín Codazzi, cuyas
coordenadas planas GAUSS con origen Bogotá son: N- 1'361.308,03 metros, E-
1'155.324,17 metros, las cuales corresponden a las coordenadas geográficas Latitud
751'49”0,724 al Norte del Ecuador, Longitud 72*40'21”0.545 al Oeste de Greenwich.

Punto A:

De este vértice (LA CRUZ-495) se continúa con un rumbo N 1? 39' 48" 0,809 mil E por
una distancia de 19594.23 metros hasta llegar al punto 'A', punto de partida de
alinderación cuyas coordenadas son N- 1380894 metros, E- 1155893 metros.

Punto B:
De este punto se continúa con un rumbo NORTE por una distancia de 19106 metros

hasta llegar al punto 'B', cuyas coordenadas son N- 1400000 metros, E- 1155893
metros.

Punto C:

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 44 de 50

De este punto se continúa con un rumbo ESTE por una distancia de 227 metros hasta
llegar al punto 'C', cuyas coordenadas son N- 1400000 metros, E- 1156120 metros.

Punto D:

De este punto se continúa con un rumbo ESTE por una distancia de 20378 metros
hasta llegar al punto 'D', cuyas coordenadas son N- 1400000 metros, E- 1176498
metros. La línea “C-D” colinda en toda su extensión con el sector GONZALEZ operado
por la compañía ECOPETROL.

Punto E:

De este punto se continúa con un rumbo S 30” 38' 1." 0,049 mil W por una distancia
de 1846.73 metros hasta llegar al punto 'E', cuyas coordenadas son N- 1398411
metros, E- 1175557 metros. La línea “D-E” colinda en toda su extensión con el sector
RIO ZULIA operado por la compañía ECOPETROL.

Punto F:

De este punto se continúa con un rumbo S 11” 10' 39" 0,146 mil E por una distancia
de 4498.33 metros hasta llegar al punto 'F', cuyas coordenadas son N- 1393998
metros, E- 1176429 metros. La línea “E-F” colinda en toda su extensión con el sector
RIO ZULIA operado por la compañía ECOPETROL.

Punto G:

De este punto se continúa con un rumbo ESTE por una distancia de 11496 metros
hasta llegar al punto 'G', cuyas coordenadas son N- 1393998 metros, E- 1187925
metros.

Punto H:
De este punto se continúa con un rumbo SUR por una distancia de 13104 metros
hasta llegar al punto 'H', cuyas coordenadas son N- 1380894 metros, E- 1187925

metros.

De este punto se continúa con rumbo OESTE por una distancia de 32032 metros
hasta llegar al punto 'A', punto de partida y cierre de la alinderación.

AGENCIA NACIONAL DE HIDROCARBUROS

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 45 de 50

Cálculo de Area, Rumbos y Distancias a partir de Coordenadas Gauss. Origen
Bogotá.
Tabla de datos y Resultados para el sector BLOQUE URIBANTE.

Jurisdicciones municipales de Cucutá, El Zulia y Sardinata en el Departamento de
Norte de Santander

lasos ames | 1953597000 ESPA MN 39 4870 20970 E
0001

sa

pe HORTE
pop po [|| [cm | row | ESTE
|]

— Ñ a 20378 109000 0,3% 00000 ESTE
0,0080.00000 1808

o OP | its | isesooo00 || osioo0m_ | 5 30*38' 170,049 mul W

e al a
98 3018 441300000, 872,000. 5 11” 10'390,1460 E

1,1762. 00008
11496 bd0000 LL 456 06000 ESTE
187925.00008

0.0004 SUR

-32932.06000 OESTE

AREA DEL POLIGONO (Has) 5404427

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 46 de 50

ANEXO A-MAPA

1160000 1180000

W a SECTOR URIBANTE
QUE CONSTITUYE EL

E ANEXO -A-

1309000

AREA DEL POLIGONO: 54.044,27 Ha. Aprox.

AREA TOTAL: 54.044,27 Ha. Aprox.

VERTICE GEODESICO LA CRUZ-495 1G AC.

GAUSS con orígen Bogotá: .N-1"361-308.03 m
COORDENADAS E-11155.324,17 m

GEOGRAFICA: Lat 7"51'49'0,724N del Ecuador
Long. 72" 40' 21" 0,545 WW de Greammwich

1309000
1360000

Tr -T
1160000 1180000

-ORIGINAL-

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 47 de 50

ANEXO B - PROGRAMA EXPLORATORIO MINIMO

ANEXO AL CONTRATO DE EXPLOTACION Y EXPLOTACION DEL SECTOR
“URIBANTE”

EL CONTRATISTA se obliga a llevar a cabo, como mínimo el siguiente Programa

Exploratorio:

Fase 1 (12 meses):

= Adquisición de ciento cincuenta (150) Kilómetros de sísmica 2D. Para dicho
cumplimiento se acreditará la adquisición de sísmica que se realice por fuera del
Área Contratada, siempre que sea parte del mismo programa sísmico que se

adquiera en el Área Contratada.

= Estudio Post-mortem de pozos en el área, de acuerdo con la información
que tenga disponible la ANH.

Fase 2 (18 meses)

- —Aopción del contratista: Realizar la perforación de un (1) Pozo Exploratorio
ó adquirir, procesar e interpretar ochenta (80) Kilómetros de sísmica 2D.

Fase 3 (18 meses):
= Perforación de un (1) Pozo Exploratorio.
Fases 4 y 5 (12 meses cada una):

- Perforación de un (1) Pozo Exploratorio por fase.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 48 de 50

ANEXO C - MODELO DE LA CARTA DE CREDITO

ANEXO AL CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DEL
SECTOR "URIBANTE "

CARTA DE CRÉDITO No

LUGAR Y FECHA DE :

EXPEDICIÓN

FECHA DE VENCIMIENTO : [_El tiempo entre esta fecha y la de
terminación de los compromisos no deberá ser
menor de 60 días. ]

VALOR NOMINAL z (US$ )

BANCO EMISOR : [___ Nombre del Banco Emisor____ ]

BENEFICIARIO : Agencia Nacional de Hidrocarburos - ANH

ORDENANTE : [____Nombre de la Compañía. ]

NOMBRE DEL CONTRATO

Por medio del presente documento comunicamos a ustedes que por cuenta y orden de
[_____Nombre de la Compañía ] en adelante EL CONTRATISTA, hemos
expedido a su favor la presente carta de crédito standby irrevocable, por la suma en
pesos colombianos que resulte de la conversión a la tasa representativa del mercado
del día en que nos sea enviada la comunicación de incumplimiento prevista más
adelante, de la suma de ______ dólares de los Estados Unidos de
América (US$___ __), para garantizar el cumplimiento y la correcta ejecución
de todas o alguna de las obligaciones de la Fase del Periodo de
Exploración, que tiene una duración de. y las demás actividades inherentes a
tales obligaciones emanadas del CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN
XXXXAXXXXXXXXXXXXX Celebrado entre EL CONTRATISTA y la ANH el día , en
adelante EL CONTRATO.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 49 de 50

Queda entendido que la responsabilidad de [ Nombre del Banco Emisor ]
derivada de la presente carta de crédito standby se limita única y exclusivamente a la
cantidad en moneda legal colombiana antes mencionada.

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera de
las obligaciones y las demás actividades inherentes a tales obligaciones a su cargo
derivadas del CONTRATO a los que alude el primer párrafo de la presente carta de
crédito standby, en adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario
deberá comunicar dicho incumplimiento a [____Nombre del Banco Emisor____] en
sus oficinas de ____, dentro de la vigencia de la presente carta de
crédito. En la misma fecha de recibo por parte nuestra de la referida comunicación,
procederemos a pagar de manera incondicional a la orden del Beneficiario las sumas
reclamadas por él con cargo a la presente carta de crédito, sin exceder, en ningún
caso, del valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia
de la presente carta de crédito, cesará nuestra responsabilidad derivada de la misma.

La comunicación mediante la cual se informe a [____Nombre del Banco
Emisor____] el incumplimiento de LAS OBLIGACIONES GARANTIZADAS, consistirá
en un documento debidamente firmado por el Representante Legal de la ANH o, quien
haga sus veces, en el cual se manifieste el incumplimiento por parte de EL
CONTRATISTA de LAS OBLIGACIONES GARANTIZADAS y se solicite el pago de la
presente carta de crédito. En dicha comunicación se deberá citar el número de esta
carta de crédito y el valor por el cual se utiliza la misma, convertido a moneda legal
colombiana a la tasa de cambio representativa del mercado vigente en la fecha en la
cual se envíe tal comunicación a nosotros, según conste en una certificación de la
Superintendencia Bancaria de Colombia o de la entidad que llegue a reemplazarla
para tales efectos.

Este documento se regirá por la “Reglas y Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio
Internacional (CCl).

Firma del Representante Legal del Banco Emisor

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS-URIBANTE-
Página 50 de 50

TABLA DE CONTENIDO

CLAUSULA 1 - DEFINICIONES
CLAUSULA 2 — OBJETO
CLAUSULA 3 ÁREA C
CLÁUSULA 4 — DURACIÓN Y PERIODOS.
CLAUSULA 5 — PROGRAMA EXPLORATORIO MÍNIM
CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR
CLAUSULA 7 — DESCUBRIMIENTO Y EVALUACIÓN ..
CLAUSULA 8 — DECLARACIÓN DE COMERCIALIDAD
CLAUSULA 9 — PLAN DE EXPLOTACIÓN... mm

CLAUSULA 10 — PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN .
CLÁUSULA 11 — CONDUCCIÓN DE LAS OPERACIONES
CLÁUSULA 12 - REGALÍAS
CLAUSULA 13 — MEDICION
CLÁUSULA 14 — DISPONIBILIDAD DE LA PRODUCCIÓN .
CLÁUSULA 15 — GAS NATURAL....... Leo
CLÁUSULA 16 - DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH.
CLÁUSULA 17 - UNIFICACIÓN
CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS
CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD
CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO
CLÁUSULA 21 — SEGUROS

CLAUSULA 22 - GARANTÍAS .
CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA...
CLÁUSULA 24 — OPERADOR .
CLAUSULA 25 - DERECHOS DE CESIÓN.
CLÁUSULA 26 - FUERZA MAYOR Y HECHOS DE TERCEROS. .....
CLÁUSULA 27 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES. 33
CLÁUSULA 28 - TERMINACIÓN. ..
CLAUSULA 29 — MEDIO AMBIENTE
CLÁUSULA 30 - ABANDONO. cococcnoooo0000.
CLÁUSULA 31 — DOMICILIO CONTRACTUAL Y LEY APLICABLE 39
CLÁUSULA 32 - VOCERÍA ......
CLAUSULA 33 - PAGOS Y MONEDA
CLÁUSULA 34 - IMPUESTOS .
CLÁUSULA 35 - AVISOS Y COI .
CLÁUSULA 36 - COMUNICADOS EXTERNOS.

CLÁUSULA 37 — IDIOMA
CLAUSULA 38 - PERFECCIONAMIENTO
ANEXO A - AREA CONTRATADA .......

ANEXO C - MODELO DE LA CARTA DE CREDITO ...

-ORIGINAL-
